Exhibit 10.6

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), dated as of September 24, 2018 (the
“Effective Date”), is entered into by and among Roan Resources, Inc., a Delaware
corporation (the “Company”), Fir Tree Capital Opportunity Master Fund III, L.P.,
Fir Tree Capital Opportunity Master Fund, L.P., Fir Tree E&P Holdings VI, LLC,
FT SOF IV Holdings, LLC, FT SOF V Holdings, LLC, FT COF(E) Holdings, LLC, York
Capital Management, L.P., York Credit Opportunities Investments Master Fund,
L.P., York Credit Opportunities Fund, L.P., York Multi-Strategy Master Fund,
L.P., (xi) York Select Strategy Master Fund, L.P., Exuma Capital, L.P., Jorvik
Multi-Strategy Master Fund, L.P., Spraberry Investments Inc., The Liverpool
Limited Partnership and Elliott Associates, L.P. (the “Existing LINN Owners”),
Roan Holdings, LLC, a Delaware limited liability company (“Roan Holdings”), and
any other persons signatory hereto from time to time (together with the Existing
LINN Owners and Roan Holdings, the “Principal Stockholders”).

RECITALS

WHEREAS, pursuant to that certain Master Reorganization Agreement (the “Master
Reorganization Agreement”), dated as of September 17, 2018, by and among Linn
Energy, Inc., a Delaware corporation (“Linn”), Roan Holdings, and Roan Resources
LLC, a Delaware limited liability company (“Roan Resources”), Linn and Roan
Holdings agreed to, among other things, reorganize their respective interests in
Roan Resources under the Company on the terms and conditions set forth therein
(collectively, the “Reorganization”);

WHEREAS, on the Effective Date and immediately following the consummation of
each of the transactions contemplated by Section 2.1 of the Master
Reorganization Agreement, the Principal Stockholders will own beneficially and
of record 115,920,260 shares (collectively, the “Principal Shares”) of Class A
common stock, par value $0.001 per share, of the Company (“Common Stock”),
representing 76% of the the voting power of all of the then-outstanding shares
of the capital stock of the Company;

WHEREAS, the Amended and Restated Certificate of Incorporation of the Company
(the “Roan Charter”), the Amended and Restated Bylaws of the Company (the “Roan
Bylaws”), the Certificate of Incorporation of Linn (as amended, the “Linn
Charter”) and the Amended and Restated Bylaws of Linn (together with the Roan
Charter, the Roan Bylaws and the Linn Charter, the “Original Charter
Documents”), each as in effect as of the Effective Date, require the affirmative
vote of the holders of at least sixty-six and two-thirds percent (66 2/3%) of
the voting power of all of the then-outstanding shares of the capital stock of
the Company to amend certain provisions set forth therein; and

WHEREAS, as part of the Reorganization, the Principal Stockholders wish to amend
and restate the Original Charter Documents in accordance with the terms and
conditions set forth in this Agreement.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

VOTING MATTERS

Section 1.1    Agreement to Vote.

(a)    Each Principal Stockholder agrees that it shall, at least one
(1) Business Day following the Effective Date, but no later than three
(3) Business Days following the Effective Date, execute and deliver a duly
executed counterpart to the written consent in the form attached hereto as
Exhibit A (the “Affirmative Vote”) in respect of all Principal Shares held by
such Principal Stockholder in favor of the adoption and approval of (i) the
Second Amended and Restated Certificate of Incorporation of the Company in
substantially the form attached hereto as Exhibit B; (ii) the Second Amended and
Restated Bylaws of the Company in substantially the form attached hereto as
Exhibit C; (iii) the Amended and Restated Certificate of Incorporation of Linn
in substantially the form attached hereto as Exhibit D; (iv) the Second Amended
and Restated Bylaws of Linn in substantially the form attached hereto as Exhibit
E and (v) any other actions contemplated by this Agreement and any actions
required in furtherance thereof and hereof. Each Principal Stockholder further
agrees that it shall, at any meeting of the stockholders of the Company, however
called, or in connection with any written consent of the stockholders of the
Company, vote or consent (or caused to be voted or consented), in person or by
proxy, all Principal Shares (x) against approval of any proposal made in
opposition to, or in competition with, such amendment and restatement of the
Original Charter Documents, and (y) against any other proposal, action or
transaction involving the Company, Linn or any of the Company’s other
subsidiaries, which proposal, action or transaction would reasonably be expected
to impede, frustrate, prevent or materially delay the amendment and restatement
of the Original Charter Documents or the other transactions contemplated by this
Agreement.

(b)    Each Principal Stockholder hereby revokes (or agrees to cause to be
revoked) any proxies that such Principal Stockholder has heretofore granted with
respect to the Principal Shares owned by such Principal Stockholder.

Section 1.2    Company Actions. The Company agrees, to the fullest extent
permitted by applicable law (including with respect to any applicable fiduciary
duties under Delaware law), to take all Necessary Action to effectuate the
above. For purposes of this Agreement, “Necessary Action” means, with respect to
a specified result, all actions (to the extent such actions are permitted by
applicable law and, in the case of any action by the Company that requires a
vote or other action on the part of the Board of Directors of the Company, to
the extent such action is consistent with the fiduciary duties that the
Company’s directors may have in such capacity) necessary to cause such result,
including (i) voting or providing a written consent or proxy with respect to
shares of Common Stock, (ii) causing the adoption of stockholders’ resolutions
and amendments to the organizational documents of the Company and Linn,
(iii) executing agreements

 

2



--------------------------------------------------------------------------------

and instruments and (iv) making or causing to be made, with governmental,
administrative or regulatory authorities, all filings, registrations or similar
actions that are required to achieve such result.

ARTICLE II

MISCELLANEOUS

Section 2.1    Effectiveness. This Agreement shall be deemed to be effective
upon the consummation of the Reorganization. For the avoidance of doubt, to the
extent the Reorganization is not consummated, the provisions of this Agreement
shall be without any force or effect.

Section 2.2    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

(a)    THIS AGREEMENT AND ANY CLAIMS AND CAUSES OF ACTION HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE
(WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF).

(b)    WITH RESPECT TO ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY (A) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT LOCATED WITHIN HARRIS
COUNTY, TEXAS AND THE APPELLATE COURTS THEREFROM (THE “SELECTED COURTS”) AND
WAIVES ANY OBJECTION TO VENUE BEING LAID IN THE SELECTED COURTS WHETHER BASED ON
THE GROUNDS OF FORUM NON CONVENIENS OR OTHERWISE AND HEREBY AGREES NOT TO
COMMENCE ANY SUCH PROCEEDING OTHER THAN BEFORE ONE OF THE SELECTED COURTS;
PROVIDED, HOWEVER, THAT A PARTY MAY COMMENCE ANY PROCEEDING IN A COURT OTHER
THAN A SELECTED COURT SOLELY FOR THE PURPOSE OF ENFORCING AN ORDER OR JUDGMENT
ISSUED BY ONE OF THE SELECTED COURTS; (B) CONSENTS, TO THE FULLEST EXTENT
PERMITTED BY LAW, TO SERVICE OF PROCESS IN ANY PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, OR BY
RECOGNIZED INTERNATIONAL EXPRESS CARRIER OR DELIVERY SERVICE, TO THEIR
RESPECTIVE ADDRESSES REFERRED TO IN SECTION 2.7 HEREOF; PROVIDED, HOWEVER, THAT
NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW; AND (C) TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, WAIVES, AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AND AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS

 

3



--------------------------------------------------------------------------------

AGREEMENT AND TO HAVE ALL MATTERS RELATING TO THIS AGREEMENT BE TRIED IN A COURT
OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

Section 2.3    Binding Effect. This Agreement shall inure to the benefit of and
be legally binding upon permitted successors and assigns of the parties hereto.
Neither this Agreement nor any of the rights or obligations hereunder may be
assigned without the prior written consent of each of the parties hereto. No
assignment of this Agreement will relieve the assigning party of any of its
obligations hereunder in any respect.

Section 2.4    Amendment. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated, except upon the
execution and delivery of a written agreement executed by the parties hereto.

Section 2.5    Severability. If any one or more of the provisions of this
Agreement is held invalid, illegal or unenforceable, the remaining provisions of
this Agreement shall be unimpaired, and the invalid, illegal or unenforceable
provision shall be replaced by a mutually acceptable valid, legal and
enforceable provision which comes closest to the intent of the parties hereto.
Any provision of this Agreement held invalid or unenforceable only in part or
degree will remain in full force and effect to the extent not held invalid or
unenforceable.

Section 2.6    No Third Party Beneficiaries. This Agreement is not intended to
confer upon any person or entity, other than the parties hereto, any rights or
remedies hereunder.

Section 2.7    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be personally delivered, sent
by nationally recognized overnight courier, mailed by registered or certified
mail or be sent by facsimile or electronic mail to such party at the address set
forth below (or such other address as shall be specified by like notice).
Notices will be deemed to have been duly given hereunder if (a) personally
delivered, when received, (b) sent by nationally recognized overnight courier,
one business day after deposit with the nationally recognized overnight courier,
(c) mailed by registered or certified mail, five business days after the date on
which it is so mailed, and (d) sent by facsimile or electronic mail, on the date
sent so long as such communication is transmitted before 5:00 p.m. in the time
zone of the receiving party on a business day, otherwise, on the next business
day.

If to the Company, to:

Roan Resources, Inc.

14701 Hertz Quail Springs Pkwy

Oklahoma City, OK 73134

Attn: Attn: General Counsel

Facsimile: 405-753-9041

 

4



--------------------------------------------------------------------------------

With copy (which shall not constitute notice) to:

Vinson & Elkins LLP

1001 Fannin St., Suite 2500

Houston, TX 77002

Attn: Alan Beck

Facsimile: (713) 615.5620

Email: abeck@velaw.com

If to the Existing LINN Owners, to:

Fir Tree Capital Management, LP

55 West 46th Street, 29th Floor

New York, New York 10036

Email: legalnotices@firtree.com

Elliott Management Corporation

40 West 57th Street

New York, New York 10019

York Capital Management, L.P.

767 5th Avenue, 17th Floor

New York, New York 10153

Email: rswanson@yorkcapital.com

With copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

609 Main Street, Suite 4700

Houston, TX 77002

Attn: Andrew Calder, P.C., Julian Seiguer, P.C. and Kim Hicks

Facsimile: 713-836-3601

Email: andrew.calder@kirkland.com; julian.seiguer@kirkland.com;

kim.hicks@kirkland.com

(c)        If to Roan Holdings, to:

Roan Holdings, LLC

10000 Memorial Dr., Suite 550

Houston, TX 77024

Attn: Board of Managers

Facsimile: 713-579-2611

Email: pbl@loydhouse.com; mraleigh@domain-energy.com;

kloyd@jvladvisors.com; james@ce2ok.com

With a copy (which shall not constitute notice) to:

Thompson & Knight LLP

333 Clay Street, Suite 3300

Houston, Texas 77002

Attention:    Timothy T. Samson

Facsimile:    832-397-8068

Email: timothy.samson@tklaw.com

 

5



--------------------------------------------------------------------------------

Section 2.8    Counterparts. This Agreement may be executed in two or more
counterparts (any of which may be delivered by facsimile or electronic
transmission), each of which shall constitute an original, and all of which
taken together shall constitute one and the same instrument.

[Signature Pages Follow.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY ROAN RESOURCES, INC. By:  

/s/ David B. Rottino

Name:   David B. Rottino Title:   President and Chief Executive Officer

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

PRINCIPAL STOCKHOLDERS: Fir Tree Capital Opportunity Master Fund III, L.P. By:  

/s/ Brian Meyer

Name:   Brian Meyer Title:   Authorized Person Fir Tree Capital Opportunity
Master Fund, L.P. By:  

/s/ Brian Meyer

Name:   Brian Meyer Title:   Authorized Person Fir Tree E&P Holdings VI, LLC By:
 

/s/ Brian Meyer

Name:   Brian Meyer Title:   Authorized Person

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

FT SOF IV Holdings, LLC By:  

/s/ Brian Meyer

Name:   Brian Meyer Title:   Authorized Person FT SOF V Holdings, LLC By:  

/s/ Brian Meyer

Name:   Brian Meyer Title:   Authorized Person FT COF(E) Holdings, LLC By:  

/s/ Brian Meyer

Name:   Brian Meyer Title:   Authorized Person

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

York Capital Management, L.P. By:  

/s/ Richard P. Swanson

Name:   Richard P. Swanson Title:   General Counsel York Credit Opportunities
Investments Master Fund, L.P. By:  

/s/ Richard P. Swanson

Name:   Richard P. Swanson Title:   General Counsel York Credit Opportunities
Fund, L.P. By:  

/s/ Richard P. Swanson

Name:   Richard P. Swanson Title:   General Counsel York Multi-Strategy Master
Fund, L.P. By:  

/s/ Richard P. Swanson

Name:   Richard P. Swanson Title:   General Counsel

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

York Select Strategy Master Fund, L.P. By:  

/s/ Richard P. Swanson

Name:   Richard P. Swanson Title:   General Counsel Exuma Capital, L.P. By:  

/s/ Richard P. Swanson

Name:   Richard P. Swanson Title:   General Counsel Jorvik Multi-Strategy Master
Fund, L.P. By:  

/s/ Richard P. Swanson

Name:   Richard P. Swanson Title:   General Counsel

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

Spraberry Investments Inc. By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President The Liverpool Limited
Partnership By: Liverpool Associates Ltd., as general partner By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President Elliott Associates, L.P. By:
Elliott Capital Advisors, LP, as general partner By: Braxton Associates, Inc. ,
as general partner By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

ROAN HOLDINGS, LLC By:  

/s/ Paul B. Loyd, Jr.

Name:   Paul B. Loyd, Jr. Title:   President

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WRITTEN CONSENT

[See attached.]



--------------------------------------------------------------------------------

ROAN RESOURCES, INC.

WRITTEN CONSENT OF THE STOCKHOLDERS

September [●], 2018

The undersigned stockholders (the “Stockholders”) of Roan Resources, Inc., a
Delaware corporation (the “Corporation”), collectively holding, in the
aggregate, at least sixty-six and two-thirds percent (66 2/3%) of the voting
power of the outstanding Class A common stock, par value $0.001 (the “Common
Stock”), of the Corporation, in lieu of holding a special meeting of the
stockholders, hereby take the following actions and adopt the following
resolutions by written consent pursuant to Article V of the Amended and Restated
Certificate of Incorporation of the Corporation, dated September [●], 2018 (the
“Charter”), and the General Corporation Law of the State of Delaware (“DGCL”):

 

I.

GENERAL

WHEREAS, the Stockholders own beneficially and of record 115,254,117 shares
(collectively, the “Principal Shares”) of Common Stock, representing 75.6% of
the voting power of the outstanding shares of the capital stock of the Company;

WHEREAS, pursuant to that certain Voting Agreement, dated as of September 24,
2018, each of the Stockholders has agreed to execute and deliver a duly executed
counterpart to this written consent in respect of all of Principal Shares held
by such Stockholders in favor of the adoption and approval of the (i) Second
Amended and Restated Certificate of Incorporation of the Corporation, in
substantially the form attached hereto as Exhibit A (the “Second A&R Certificate
of Incorporation”), (ii) Second Amended and Restated Bylaws of the Corporation,
in substantially the form attached hereto as Exhibit B (the “Second A&R
Bylaws”), (iii) Amended and Restated Certificate of Incorporation of Linn
Energy, Inc., a Delaware corporation and wholly owned subsidiary of the
Corporation (“Linn”), in substantially the form attached hereto as Exhibit C
(the “Linn A&R Certificate of Incorporation”) and the Second Amended and
Restated Bylaws of Linn, in substantially the form attached hereto as Exhibit D
(the “Linn Second A&R Bylaws”);

WHEREAS, pursuant to Article XIV of the Charter, the affirmative vote of the
holders of at least sixty-six and two-thirds percent (66 2/3%) of the voting
power of all the then-outstanding shares of capital stock of the Corporation
entitled to vote thereon, voting together as a single class, is required to
amend or repeal certain provisions of the Charter, and such affirmative vote is
required to adopt and approve the Second A&R Certificate of Incorporation;

WHEREAS, pursuant to Article IX of the Amended and Restated Bylaws of the
Corporation (the “Bylaws”), until the earlier of a Listing (as defined in the
Bylaws) or an IPO (as defined in the Bylaws) the affirmative vote or written
consent of the holders of at least sixty-six and two-thirds percent (66 2/3%) of
the voting power of all the then-outstanding shares of capital stock of the
Corporation entitled to vote thereon, voting together as a single class, is
required to amend or repeal certain provisions of the Bylaws, and such
affirmative vote is required to adopt and approve the Second A&R Bylaws;



--------------------------------------------------------------------------------

WHEREAS, pursuant to Article XV of the Certificate of Incorporation of Linn (as
amended, the “Linn Charter”), the affirmative vote of the holders of at least
sixty-six and two-thirds percent (66 2/3%) of the voting power of all the
then-outstanding shares of capital stock of the Corporation entitled to vote
thereon, voting together as a single class, is required to amend or repeal
certain provisions of the Linn Charter, and such affirmative vote is required to
adopt and approve Linn A&R Certificate of Incorporation ;

WHEREAS, pursuant to Article XV of the Linn Charter and Article IX of the
Amended and Restated Bylaws of Linn (the “Linn A&R Bylaws”), until the earlier
of a Listing (as defined in the Linn A&R Bylaws) or an IPO (as defined in the
Linn A&R Bylaws) the affirmative vote or written consent of the holders of at
least sixty-six and two-thirds percent (66 2/3%) of the voting power of all the
then-outstanding shares of capital stock of the Corporation entitled to vote
thereon, voting together as a single class, is required to amend or repeal
certain provisions of the Linn A&R Bylaws, and such affirmative vote is required
to adopt and approve the Linn Second A&R Bylaws;

WHEREAS, as of the dates indicated on the signature pages hereto, the
Stockholders hold the number of shares indicated on the signature pages hereto
with respect to each such Stockholder; and

WHEREAS, the Stockholders (i) deem that it is advisable and in the best
interests of the Corporation to (a) amend and restate the Charter and to adopt
the Second A&R Certificate of Incorporation and (b) amend and restate the Bylaws
and to adopt the Second A&R Bylaws and (ii) deem that it is advisable and in the
best interests of Linn to (x) amend and restate the Linn Charter and to adopt
the Linn A&R Certificate of Incorporation and (y) amend and restate the Linn A&R
Bylaws and to adopt the Linn Second A&R Bylaws.

 

II.

SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

NOW, THEREFORE, BE IT RESOLVED, that the form, terms and provisions of the
Second A&R Certificate of Incorporation, together with such changes thereto as
any officer of the Corporation (collectively, the “Authorized Officers”) deems
necessary or advisable as evidenced by any such Authorized Officer’s delivery
thereof, to be dated on or around the date hereof, be, and hereby are, in all
respects, authorized, approved and adopted; and

FURTHER RESOLVED, the Authorized Officers be, and each of them with full power
to act without the others hereby is, authorized, empowered and directed, in the
name and on behalf of the Corporation and under its corporate seal or otherwise,
to execute and deliver the Second A&R Certificate of Incorporation and take, or
cause to be taken, any and all actions necessary, appropriate or advisable to
cause the Corporation to adopt the Second A&R Certificate of Incorporation as
stated above, including, without limitation, executing a Certificate of Amended
and Restated Certificate of Incorporation (the “Certificate”), and to cause the
Certificate to be filed with the office of the Secretary of State of the State
of Delaware (the “Delaware Secretary of State”).

 

III.

SECOND AMENDED AND RESTATED BYLAWS

RESOLVED, that, effective upon the filing of the Certificate with the Delaware
Secretary of State, the form, terms and provisions of the Second A&R Bylaws,
together with such changes thereto as any Authorized Officer deems necessary or
advisable as evidenced by any such Authorized Officer’s delivery thereof, be,
and they hereby are, authorized, approved and adopted; and

 

- 2 -



--------------------------------------------------------------------------------

RESOLVED FURTHER, that the Authorized Officers be, and each of them with full
power to act without the others hereby is, authorized, empowered and directed to
take, or cause to be taken, for and on behalf of the Corporation, any and all
actions necessary, appropriate or advisable to cause the Corporation to adopt
the Second A&R Bylaws as stated above.

 

IV.

AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF LINN

RESOLVED, that the form, terms and provisions of the Linn A&R Certificate of
Incorporation, together with such changes thereto as any Authorized Officer
deems necessary or advisable as evidenced by any such Authorized Officer’s
delivery thereof, to be dated on or around the date hereof, be, and hereby are,
in all respects authorized, approved and adopted; and

RESOLVED FURTHER, that any officer of the Corporation be, and each of them with
full power to act without the others hereby is, authorized, empowered and
directed, in the name and on behalf of the Corporation in its capacity as the
sole stockholder of Linn and under Linn’s corporate seal or otherwise, to
execute and deliver the Linn A&R Certificate of Incorporation and take, or cause
to be taken, any and all actions necessary, appropriate or advisable to cause
Linn to adopt the Linn A&R Certificate of Incorporation as stated above,
including, without limitation, executing a Certificate of Amended and Restated
Certificate of Incorporation (the “Linn Certificate”), and to cause the Linn
Certificate to be filed with the Delaware Secretary of State.

 

V.

SECOND AMENDED AND RESTATED BYLAWS OF LINN

RESOLVED, that, effective upon the filing of the Linn Certificate with the
Delaware Secretary of State, the form, terms and provisions of the Linn Second
A&R Bylaws, together with such changes thereto as any Authorized Officer deems
necessary or advisable as evidenced by any such Authorized Officer’s delivery
thereof, be, and they hereby are, authorized, approved and adopted; and

RESOLVED FURTHER, that the Authorized Officers be, and each of them with full
power to act without the others hereby is, authorized, empowered and directed to
take, or cause to be taken, for and on behalf of the Corporation, any and all
actions necessary, appropriate or advisable to cause Linn to adopt the Linn
Second A&R Bylaws as stated above.

 

VI.

GENERAL

RESOLVED, that in order to fully carry out the intent and effectuate the
purposes of the foregoing resolutions, each of the Authorized Officers be, and
each hereby is, authorized to take all such further actions, and to execute and
deliver all such further agreements, instruments, documents or certificates, in
the name and on behalf of the Corporation, and under its corporate seal or
otherwise, and to pay all such fees and expenses, which are reasonably
necessary, proper or advisable to perform the obligations of the Corporation
approved hereby.

 

- 3 -



--------------------------------------------------------------------------------

RESOLVED FURTHER, that all acts and deeds performed prior to the date of these
resolutions by any Authorized Person or other authorized agent of the
Corporation, for and on behalf of the Corporation, that are within the authority
conferred by the foregoing resolutions, are hereby approved, ratified and
confirmed in all respects as the authorized acts and deeds of the Corporation.

RESOLVED FURTHER, that the actions taken by this written consent shall have the
same force and effect as taken at a special meeting of the stockholders, duly
called and constituted, pursuant to the Charter, the Bylaws and the DGCL.

[Signature Pages Follow.]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned stockholders do hereby consent to the
foregoing resolutions as of the date first above written.

 

Spraberry Investments Inc. By:  

    

Name:   Title:   Number of Shares of Common Stock: [●] Date:   The Liverpool
Limited Partnership By:  

 

Name:   Title:   Number of Shares of Common Stock: [●] Date:   Elliott
Associates, L.P. By:  

 

Name:   Title:   Number of Shares of Common Stock: [●] Date:  

[Signature Page to Roan Resources, Inc. Stockholder Consent]



--------------------------------------------------------------------------------

Fir Tree Capital Opportunity Master Fund III, L.P. By:  

    

Name:   Title:   Number of Shares of Common Stock: [●] Date:   Fir Tree Capital
Opportunity Master Fund, L.P. By:  

 

Name:   Title:   Number of Shares of Common Stock: [●] Date:   Fir Tree E&P
Holdings VI, LLC By:  

 

Name:   Title:   Number of Shares of Common Stock: [●] Date:   FT SOF IV
Holdings, LLC By:  

 

Name:   Title:   Number of Shares of Common Stock: [●] Date:  

[Signature Page to Roan Resources, Inc. Stockholder Consent]



--------------------------------------------------------------------------------

FT SOF V Holdings, LLC By:  

    

Name:   Title:   Number of Shares of Common Stock: [●] Date:   FT COF(E)
Holdings, LLC By:  

 

Name:   Title:   Number of Shares of Common Stock: [●] Date:  

[Signature Page to Roan Resources, Inc. Stockholder Consent]



--------------------------------------------------------------------------------

York Capital Management, L.P. By:  

    

Name:   Title:   Number of Shares of Common Stock: [●] Date:   York Credit
Opportunities Investments Master Fund, L.P. By:  

 

Name:   Title:   Number of Shares of Common Stock: [●] Date:   York Credit
Opportunities Fund, L.P. By:  

 

Name:   Title:   Number of Shares of Common Stock: [●] Date:   York
Multi-Strategy Master Fund, L.P. By:  

 

Name:   Title:   Number of Shares of Common Stock: [●] Date:  

[Signature Page to Roan Resources, Inc. Stockholder Consent]



--------------------------------------------------------------------------------

York Select Strategy Master Fund, L.P. By:  

    

Name:   Title:   Number of Shares of Common Stock: [●] Date:   Exuma Capital,
L.P. By:  

 

Name:   Title:   Number of Shares of Common Stock: [●] Date:   Jorvik
Multi-Strategy Master Fund, L.P. By:  

 

Name:   Title:   Number of Shares of Common Stock: [●] Date:  

[Signature Page to Roan Resources, Inc. Stockholder Consent]



--------------------------------------------------------------------------------

Roan Holdings, LLC By:  

    

Name:   Title:   Number of Shares of Common Stock: [●] Date:  

[Signature Page to Roan Resources, Inc. Stockholder Consent]



--------------------------------------------------------------------------------

EXHIBIT B

SECOND AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION OF THE COMPANY

[See attached.]



--------------------------------------------------------------------------------

FORM OF

SECOND AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

ROAN RESOURCES, INC.

Roan Resources, Inc. (the “Corporation”), a corporation organized and existing
under the General Corporation Law of the State of Delaware as set forth in Title
8 of the Delaware Code (the “DGCL”), hereby certifies as follows:

1.    The Amended and Restated Certificate of Incorporation of the Corporation
(the “A&R Certificate of Incorporation”) was filed with the Secretary of State
of the State of Delaware on September 24, 2018 under the name Roan
Resources, Inc.

2.    This Second Amended and Restated Certificate of Incorporation, which
restates, integrates and also further amends the A&R Certificate of
Incorporation, has been duly adopted in accordance with Sections 242 and 245 of
the DGCL. References to this “Certificate of Incorporation” herein refer to the
Certificate of Incorporation, as amended, restated, supplemented and otherwise
modified from time to time.

3.    The A&R Certificate of Incorporation is hereby amended, integrated and
restated in its entirety to read as follows:

ARTICLE I

NAME

SECTION 1.1    Name. The name of the Corporation is Roan Resources, Inc.

ARTICLE II

REGISTERED AGENT

SECTION 2.1    Registered Agent. The address of the Corporation’s registered
office in the State of Delaware is 1209 Orange Street, City of Wilmington,
County of New Castle, Delaware 19801. The name of the Corporation’s registered
agent at such address is The Corporation Trust Company.

ARTICLE III

PURPOSE

SECTION 3.1    Purpose. The nature of the business or purposes to be conducted
or promoted by the Corporation is to engage in any lawful act or activity for
which corporations may be organized under the DGCL as it currently exists or may
hereafter be amended.



--------------------------------------------------------------------------------

ARTICLE IV

CAPITALIZATION

SECTION 4.1    Number of Shares.

(A)    The total number of shares of stock that the Corporation shall have
authority to issue is eight hundred fifty million (850,000,000) shares of stock,
classified as:

(1)    Fifty million (50,000,000) shares of preferred stock, par value $0.001
per share (“Preferred Stock”); and

(2)    Eight hundred million (800,000,000) shares of Class A common stock, par
value $0.001 per share (“Class A Common Stock”).

(B)    The number of authorized shares of any of the Preferred Stock or Class A
Common Stock may be increased or decreased (but not below the number of shares
thereof then outstanding) by the affirmative vote of the holders of a majority
in voting power of the outstanding shares of stock of the Corporation entitled
to vote thereon irrespective of the provisions of Section 242(b)(2) of the DGCL
(or any successor provision thereto), and no vote of the holders of Preferred
Stock or Class A Common Stock voting separately as a class shall be required
therefor.

SECTION 4.2    Provisions Relating to Preferred Stock.

(A) Preferred Stock may be issued from time to time in one or more series, the
shares of each series to have such designations and powers, preferences,
privileges and rights, and qualifications, limitations and restrictions thereof,
as are stated and expressed herein and in the resolution or resolutions
providing for the issue of such series adopted by the Board of Directors of the
Corporation (the “Board”) as hereafter prescribed (a “Preferred Stock
Designation”).

(B)    Subject to any limitations prescribed by law and the rights of any series
of the Preferred Stock then outstanding, if any, authority is hereby expressly
granted to and vested in the Board to authorize the issuance of Preferred Stock
from time to time in one or more series, and with respect to each series of
Preferred Stock, to fix and state by the resolution or resolutions set forth in
the Preferred Stock Designation the number of shares of such series and the
designations and the powers, preferences, privileges and rights, and
qualifications, limitations and restrictions relating to each series of
Preferred Stock, including, but not limited to, the following:

(1)    whether or not the series is to have voting power, full, special or
limited, or is to be without voting power, and whether or not such series is to
be entitled to vote separately either alone or together with the holders of one
or more other classes or series of stock;

(2)    the number of shares to constitute the series and the designation
thereof;

(3)    restrictions on the issuance of shares of the same series or of any other
class or series;

(4)    whether or not the shares of any series shall be redeemable at the option
of the Corporation or the holders thereof or upon the happening of any specified
event, and, if redeemable, the redemption price or prices (which may be payable
or issuable in the form of cash, notes, securities or other property), and the
time or times at which, and the other terms and conditions upon which, such
shares shall be redeemable and the manner of redemption;

 

2



--------------------------------------------------------------------------------

(5)    whether or not the shares of a series shall be subject to the operation
of retirement or sinking funds to be applied to the purchase or redemption of
such shares for retirement, and, if such retirement or sinking fund or funds are
to be established, the annual amount thereof, and the terms and provisions
relative to the operation thereof;

(6)    the dividend rate, if any, whether dividends are payable in cash, stock
of the Corporation or other property, the conditions upon which and the times
when such dividends are payable, the preference to or the relation to the
payment of dividends payable on any other class or classes or series of stock,
whether or not such dividends shall be cumulative or noncumulative, and if
cumulative, the date or dates from which such dividends shall accumulate;

(7)    the preferences, if any, and the amounts thereof that the holders of any
series thereof shall be entitled to receive upon the voluntary or involuntary
liquidation, dissolution or winding up of, or upon any distribution of the
assets of, the Corporation;

(8)    whether or not the shares of any series, at the option of the Corporation
or the holder thereof or upon the happening of any specified event, shall be
convertible into or exchangeable or redeemable for, the shares of any other
class or classes or of any other series of the same or any other class or
classes or series of stock, securities or other property of the Corporation and
the conversion price or prices or ratio or ratios or the rate or rates at which
such exchange or redemption may be made, with such adjustments, if any, as shall
be stated and expressed or provided for in such resolution or resolutions; and

(9)    such other powers, preferences, privileges and rights, and
qualifications, limitations and restrictions with respect to any series as may
to the Board seem advisable.

(C)    The shares of each series of Preferred Stock may vary from the shares of
any other series thereof in any or all of the foregoing respects.

SECTION 4.3    Provisions Relating to Class A Common Stock.

(A)    Voting Rights.

(1)    Except as may otherwise be provided in this Certificate of Incorporation,
each share of Class A Common Stock shall have identical rights, powers and
privileges in every respect. Class A Common Stock shall be subject to the
express terms of Preferred Stock and any series thereof. Except as may otherwise
be required by this Certificate of Incorporation (including any Preferred Stock
Designation) or by applicable law, the holders of shares of Class A Common Stock
shall be entitled to one vote for each such share on all matters upon which the
stockholders are generally entitled to vote, the holders of shares of Class A
Common Stock shall have the exclusive right to vote for the election of
directors and on all other matters upon which the stockholders are

 

3



--------------------------------------------------------------------------------

entitled to vote, and the holders of Preferred Stock shall not be entitled to
vote at or receive notice of any meeting of stockholders. Each holder of Class A
Common Stock shall be entitled to notice of any stockholders’ meeting in
accordance with the bylaws of the Corporation (as in effect at the time in
question) and applicable law on all matters put to a vote of the stockholders of
the Corporation. Except as otherwise required in this Certificate of
Incorporation (including any Preferred Stock Designation) or by applicable law,
the holders of Class A Common Stock shall vote together as a single class on all
matters (or, if any holders of Preferred Stock are entitled to vote together
with the holders of Class A Common Stock, the holders of Class A Common Stock
and the Preferred Stock shall vote together as a single class).

(2)    Notwithstanding the foregoing, except as otherwise required by applicable
law, holders of Class A Common Stock, as such, shall not be entitled to vote on
any amendment to this Certificate of Incorporation (including any Preferred
Stock Designation) that relates solely to the terms of one or more outstanding
series of Preferred Stock if the holders of such affected series are entitled,
either separately or together as a class with the holders of one or more other
such series, to vote thereon pursuant to this Certificate of Incorporation
(including any Preferred Stock Designation) or pursuant to the DGCL.

(B)    Dividends and Distributions. Subject to applicable law and the prior
rights and preferences, if any, applicable to outstanding shares of Preferred
Stock or any series thereof, the holders of shares of Class A Common Stock shall
be entitled to receive ratably in proportion to the number of shares of Class A
Common Stock held by them such dividends and distributions (payable in cash,
stock or property), if, when and as may be declared thereon by the Board at any
time and from time to time out of any funds of the Corporation legally available
therefor.

(C)    Liquidation, Dissolution or Winding Up. In the event of any voluntary or
involuntary liquidation, dissolution or winding-up of the Corporation, after
distribution in full of the preferential amounts, if any, to be distributed to
the holders of shares of Preferred Stock or any series thereof, the holders of
shares of Class A Common Stock shall be entitled to receive all of the remaining
assets of the Corporation available for distribution to its stockholders,
ratably in proportion to the number of shares of Class A Common Stock held by
them. A dissolution, liquidation or winding-up of the Corporation, as such terms
are used in this paragraph (C), shall not be deemed to be occasioned by or to
include any consolidation or merger of the Corporation with or into any other
corporation or corporations or other entity or a sale, lease, exchange or
conveyance of all or a part of the assets of the Corporation.

SECTION 4.4    Preemptive Rights. No stockholder shall, by reason of the holding
of shares of any class or series of capital stock of the Corporation, have any
preemptive or preferential right to acquire or subscribe for any shares or
securities of any class or series, whether now or hereafter authorized, that may
at any time be issued, sold or offered for sale by the Corporation, unless
specifically provided for in a Preferred Stock Designation.

 

4



--------------------------------------------------------------------------------

ARTICLE V

DIRECTORS

SECTION 5.1    Term and Classes.

(A)    The business and affairs of the Corporation shall be managed by or under
the direction of the Board. In addition to the powers and authority expressly
conferred upon them by statute or by this Certificate of Incorporation, the
bylaws of the Corporation or the then-applicable terms and conditions of the
Stockholders’ Agreement, dated as of September 24, 2018, by and among the
Corporation and certain of its stockholders, as it may be amended, restated,
supplemented and otherwise modified from time to time (the “Stockholders’
Agreement”), the directors are hereby empowered to exercise all such powers and
do all such acts and things as may be exercised or done by the Corporation.

(B)    Until the date of the 2020 annual meeting of stockholders of the
Corporation (the “Trigger Date”), and subject to the then-applicable terms and
conditions of the Stockholders’ Agreement, the directors, other than those who
may be elected by the holders of any series of Preferred Stock specified in the
related Preferred Stock Designation, shall be divided, with respect to the time
for which they severally hold office, into two classes, with the initial term of
office of the first class to expire at the first annual meeting of stockholders
of the Corporation following the date of this Certificate of Incorporation and
the initial term of office of the second class to expire at the 2020 annual
meeting of stockholders of the Corporation, with each director to hold office
until his successor shall have been duly elected and qualified, subject,
however, to such director’s earlier death, resignation, disqualification or
removal.

(C)    On and after the Trigger Date, and subject to the then-applicable terms
and conditions of the Stockholders’ Agreement, the directors, other than those
who may be elected by the holders of any series of Preferred Stock specified in
the related Preferred Stock Designation, shall consist of a single class, with
the initial term of office to expire at the 2021 annual meeting of stockholders
of the Corporation, and each director shall hold office until his successor
shall have been duly elected and qualified, subject, however, to such director’s
earlier death, resignation, disqualification or removal. At each annual meeting
of stockholders of the Corporation following the Trigger Date, directors elected
to succeed those directors whose terms then expire shall be elected for a term
of office to expire at the next succeeding annual meeting of stockholders of the
Corporation after their election, with each director to hold office until his
successor shall have been duly elected and qualified, subject, however, to such
director’s earlier death, resignation, disqualification or removal.

SECTION 5.2 Vacancies. Subject to applicable law and the rights of the holders
of any series of Preferred Stock then outstanding and the then-applicable terms
and conditions of the Stockholders’ Agreement, any newly created directorship
that results from an increase in the number of directors or any vacancy on the
Board that results from the death, resignation, disqualification or removal of
any director or from any other cause shall, unless otherwise required by
resolution of the Board, be filled by the affirmative vote of a majority of the
total number of directors then in office, even if less than a quorum, or by a
sole remaining director, or by the affirmative vote of the holders of a majority
of the voting power of the outstanding shares of stock of the Corporation
entitled to vote generally for the election of directors, voting together as a
single

 

5



--------------------------------------------------------------------------------

class and acting at a meeting of the stockholders in accordance with the DGCL,
this Certificate of Incorporation and the bylaws of the Corporation. Any
director elected to fill a vacancy not resulting from an increase in the number
of directors shall hold office for the remaining term of his predecessor. No
decrease in the number of authorized directors constituting the Board shall
shorten the term of any incumbent director.

SECTION 5.3    Removal. Subject to the rights of the holders of shares of any
series of Preferred Stock, if any, to elect additional directors pursuant to
this Certificate of Incorporation (including any Preferred Stock Designation
thereunder) and the then-applicable terms and conditions of the Stockholders’
Agreement, any director may be removed at any time either for or without cause,
upon the affirmative vote of the holders of a majority of the voting power of
the outstanding shares of stock of the Corporation entitled to vote generally
for the election of directors, voting together as a single class and acting at a
meeting of the stockholders in accordance with the DGCL, this Certificate of
Incorporation and the bylaws of the Corporation.

SECTION 5.4    Number. Subject to the rights of the holders of any series of
Preferred Stock to elect directors under specified circumstances, if any, and
the then-applicable terms and conditions of the Stockholders’ Agreement, the
number of directors shall be fixed from time to time exclusively pursuant to a
resolution adopted by the affirmative vote of a majority of the Whole Board (as
defined below). Unless and except to the extent that the bylaws of the
Corporation so provide, the election of directors need not be by written
ballot. For purposes of this Certificate of Incorporation, the term “Whole
Board” shall mean the total number of directors whether or not there exist any
vacancies in previously authorized directorships.

ARTICLE VI

STOCKHOLDER ACTION

SECTION 6.1    Written Consents. Subject to the rights of holders of any series
of Preferred Stock with respect to such series of Preferred Stock, any action
required or permitted to be taken by the stockholders of the Corporation must be
taken at a duly held annual or special meeting of stockholders and may not be
taken by any consent in lieu of a meeting of such stockholders.

ARTICLE VII

SPECIAL MEETINGS

SECTION 7.1    Special Meetings. Special meetings of stockholders of the
Corporation may be called only by the Board pursuant to a resolution adopted by
the affirmative vote of a majority of the Whole Board. The Board may fix the
date, time and place, if any, of such special meeting. Except as otherwise
required by law and subject to the rights of the holders of any series of
Preferred Stock, the stockholders of the Corporation shall not have the power to
call or request a special meeting of stockholders of the Corporation. The Board
may postpone, reschedule or cancel any special meeting of the stockholders
previously scheduled by the Board.

 

6



--------------------------------------------------------------------------------

ARTICLE VIII

BYLAWS

SECTION 8.1    Bylaws. In furtherance of, and not in limitation of, the powers
conferred by the laws of the State of Delaware, the Board is expressly
authorized to adopt, amend or repeal the bylaws of the Corporation. Any
adoption, amendment or repeal of the bylaws of the Corporation by the Board
shall require (A) prior to the Trigger Date, the approval of not less than 66
2/3% of the Whole Board, and (B) on and after the Trigger Date, the approval of
a majority of the Whole Board. Stockholders shall also have the power to adopt,
amend or repeal the bylaws of the Corporation; provided, however, that, in
addition to any vote of the holders of any class or series of stock of the
Corporation required by law or by this Certificate of Incorporation or the
then-applicable terms and conditions of the Stockholders’ Agreement, the bylaws
of the Corporation may be adopted, altered, amended or repealed, in whole or in
part, by the affirmative vote of holders of not less than 66 2/3% in voting
power of the outstanding shares of stock entitled to vote thereon, voting
together as a single class. No bylaws hereafter made or adopted, nor any repeal
of or amendment thereto, shall invalidate any prior act of the Board that was
valid at the time it was taken. So long as the Stockholders’ Agreement remains
in effect, the Board shall not approve any amendment, alteration or repeal of
any provision of the bylaws of the Corporation, or the adoption of any new
bylaw, that would be contrary to or inconsistent with the then-applicable terms
and conditions of the Stockholders’ Agreement.

ARTICLE IX

LIMITATION OF DIRECTOR LIABILITY

SECTION 9.1    Limitation of Director Liability. No director of the Corporation
shall be personally liable to the Corporation or its stockholders for monetary
damages for breach of fiduciary duty as a director, except to the extent such
exemption from liability or limitation thereof is not permitted under the DGCL
as it now exists. In addition to the circumstances in which a director of the
Corporation is not personally liable as set forth in the preceding sentence, a
director of the Corporation shall not be liable to the fullest extent permitted
by any amendment to the DGCL hereafter enacted that further limits the liability
of a director. Any amendment, repeal or modification of this Article IX shall be
prospective only and shall not affect any limitation on liability of a director
for acts or omissions occurring prior to the date of such amendment, repeal or
modification.

ARTICLE XI

NDEMNIFICATION AND ADVANCEMENT OF EXPENSES

SECTION 10.1    Indemnification and Advancement of Expenses.

(A) The Corporation shall indemnify and hold harmless, to the fullest extent
permitted by applicable law as it presently exists or may hereafter be amended,
any person who was or is made a party or is threatened to be made a party to or
is otherwise involved in any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“proceeding”) by reason of the fact that he, or a person for whom he is the
legal representative, is or was a director or officer of the Corporation or,
while a director or officer of the Corporation, is or was serving at the request
of the Corporation as a director, officer, trustee,

 

7



--------------------------------------------------------------------------------

employee or agent of another corporation or of a partnership, joint venture,
trust, other enterprise or nonprofit entity, including service with respect to
an employee benefit plan (a “Covered Person”), whether the basis of such
proceeding is alleged action in an official capacity as a director, officer,
trustee, employee or agent, or in any other capacity while serving as a
director, officer, trustee, employee or agent, against all expenses, liability
and loss (including, without limitation, attorneys’ fees, judgments, fines,
ERISA excise taxes and penalties and amounts paid in settlement) reasonably
incurred or suffered by such Covered Person in connection with such proceeding.

(B)    The Corporation shall, to the fullest extent not prohibited by applicable
law as it presently exists or may hereafter be amended, pay the expenses
(including attorneys’ fees) incurred by a Covered Person in defending any
proceeding in advance of its final disposition; provided, however, that to the
extent required by applicable law, such payment of expenses in advance of the
final disposition of the proceeding shall be made only upon receipt of an
undertaking by the Covered Person to repay all amounts advanced if it should be
ultimately determined by final judicial decision from which there is no further
right to appeal (hereinafter, a “final adjudication”) that the Covered Person is
not entitled to be indemnified under this Article X or otherwise.

(C)    The rights to indemnification and advancement of expenses under
this Article X shall be contract rights and such rights shall continue as to a
Covered Person who has ceased to be a director, officer, trustee, employee or
agent and shall inure to the benefit of his heirs, executors and
administrators. Notwithstanding the foregoing provisions of this Article X,
except for proceedings to enforce rights to indemnification and advancement of
expenses, the Corporation shall indemnify and advance expenses to a Covered
Person in connection with a proceeding (or part thereof) initiated by such
Covered Person only if such proceeding (or part thereof) was authorized by the
Board.

(D)    If a claim for indemnification under this Article X (following the final
disposition of such proceeding) is not paid in full within 60 days after the
Corporation has received a claim therefor by the Covered Person, or if a claim
for any advancement of expenses under this Article X is not paid in full within
30 days after the Corporation has received a statement or statements requesting
such amounts to be advanced, the Covered Person shall thereupon (but not before)
be entitled to file suit to recover the unpaid amount of such claim. If
successful in whole or in part, the Covered Person shall be entitled to be paid
the expense of prosecuting such claim, or a claim brought by the Corporation to
recover an advancement of expenses pursuant to the terms of an undertaking, to
the fullest extent permitted by applicable law. In any such action, the
Corporation shall have the burden of proving that the Covered Person is not
entitled to the requested indemnification or advancement of expenses under
applicable law. In (1) any suit brought by a Covered Person to enforce a right
to indemnification hereunder (but not in a suit brought by a Covered Person to
enforce a right to an advancement of expenses) it shall be a defense that, and
(2) in any suit brought by the Corporation to recover an advancement of expenses
pursuant to the terms of an undertaking, the Corporation shall be entitled to
recover such expenses upon a final adjudication that, the Covered Person has not
met any applicable standard for indemnification set forth in the DGCL. Neither
the failure of the Corporation (including its directors who are not parties to
such action, a committee of such directors, independent legal counsel or its
stockholders) to have made a determination prior to the commencement of such
suit

 

8



--------------------------------------------------------------------------------

that indemnification of the Covered Person is proper in the circumstances
because the Covered Person has met the applicable standard of conduct set forth
in the DGCL, nor an actual determination by the Corporation (including its
directors who are not parties to such action, a committee of such directors,
independent legal counsel or its stockholders) that the Covered Person has not
met such applicable standard of conduct, shall create a presumption that the
Covered Person has not met the applicable standard of conduct or, in the case of
such a suit brought by the Covered Person, be a defense to such suit. In any
suit brought by the Covered Person to enforce a right to indemnification or to
an advancement of expenses hereunder, or brought by the Corporation to recover
an advancement of expenses pursuant to the terms of an undertaking, the burden
of proving that the Covered Person is not entitled to be indemnified, or to such
advancement of expenses, under this Article X or otherwise shall be on the
Corporation.

(E)    The rights conferred on any Covered Person by this Article X shall not be
exclusive of any other rights that such Covered Person may have or hereafter
acquire under any statute, any provision of this Certificate of Incorporation,
the bylaws of the Corporation, any agreement or vote of stockholders or
disinterested directors or otherwise.

(F)    This Article X shall not limit the right of the Corporation, to the
extent and in the manner permitted by applicable law, to indemnify and to
advance expenses to persons other than Covered Persons when and as authorized by
appropriate corporate action.

(G)    Any Covered Person entitled to indemnification and/or advancement of
expenses, in each case pursuant to this Article X may have certain rights to
indemnification, advancement and/or insurance provided by one or more persons
with whom or which such Covered Person may be associated (including, without
limitation, any member of the Sponsor Group or the Existing Stockholder
Group). The Corporation hereby acknowledges and agrees that (1) the Corporation
shall be the indemnitor of first resort with respect to any proceeding, expense,
liability or matter that is the subject of this Article X, (2) the Corporation
shall be primarily liable for all such obligations and any indemnification
afforded to a Covered Person in respect of a proceeding, expense, liability or
matter that is the subject of this Article X, whether created by law,
organizational or constituent documents, contract or otherwise, (3) any
obligation of any persons with whom or which a Covered Person may be associated
(including, without limitation, any member of the Sponsor Group or the Existing
Stockholder Group) to indemnify such Covered Person and/or advance expenses or
liabilities to such Covered Person in respect of any proceeding shall be
secondary to the obligations of the Corporation hereunder, (4) the Corporation
shall be required to indemnify each Covered Person and advance expenses to each
Covered Person hereunder to the fullest extent provided herein without regard to
any rights such Covered Person may have against any other person with whom or
which such Covered Person may be associated (including, without limitation, any
member of the Sponsor Group or the Existing Stockholder Group) or insurer of any
such person, and (5) the Corporation irrevocably waives, relinquishes and
releases any other person with whom or which a Covered Person may be associated
(including, without limitation, any member of the Sponsor Group or the Existing
Stockholder Group) from any claim of contribution, subrogation or any other
recovery of any kind in respect of amounts paid by the Corporation hereunder.

 

9



--------------------------------------------------------------------------------

(H)    The Corporation may maintain insurance, at its expense, to protect itself
and any person who is or was serving as a director, officer, employee or agent
of the Corporation or is or was serving at the request of the Corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise against any expense, liability or loss,
whether or not the Corporation would have the power to indemnify such person
against such expense, liability or loss under the DGCL.

ARTICLE XI

CORPORATE OPPORTUNITY

SECTION 11.1    Corporate Opportunities. Members of the Sponsor Group and the
Existing Stockholder Group own and will own substantial equity interests in
other entities (existing and future) that participate in the energy industry
(“Portfolio Companies”) and may make investments and enter into advisory service
agreements and other agreements from time to time with those Portfolio
Companies. Certain officers and directors of the Corporation may also serve as
employees, partners, officers or directors of members of the Sponsor Group, the
Existing Stockholder Group or Portfolio Companies and, at any given time,
members of the Sponsor Group, the Existing Stockholder Group or Portfolio
Companies may be in direct or indirect competition with the Corporation and/or
its subsidiaries. The Corporation waives, to the maximum extent permitted by
law, the application of the doctrine of corporate opportunity (or any analogous
doctrine) with respect to the Corporation, to the Sponsor Group, the Existing
Stockholder Group or Portfolio Companies or any directors or officers of the
Corporation or Portfolio Companies who are also employees, partners, members,
managers, officers or directors of any of the Sponsor Group, the Existing
Stockholder Group or Portfolio Companies. As a result of such waiver, no member
of the Sponsor Group, the Existing Stockholder Group or Portfolio Companies, nor
any director or officer of the Corporation who is also an employee, partner,
member, manager, officer or director of any member of the Sponsor Group, the
Existing Stockholder Group or Portfolio Companies, shall, to the fullest extent
permitted by law, have any obligation to refrain from: (A) engaging in or
managing the same or similar activities or lines of business as the Corporation
or any of its subsidiaries or developing or marketing any products or services
that compete (directly or indirectly) with those of the Corporation or any of
its subsidiaries; (B) investing in, owning or disposing of any (public or
private) interest in any Person engaged in the same or similar activities or
lines of business as, or otherwise in competition with, the Corporation or any
of its subsidiaries (including any member of the Sponsor Group or the Existing
Stockholder Group, a “Competing Person”); (C) developing a business relationship
with any Competing Person; or (D) entering into any agreement to provide any
service(s) to any Competing Person or acting as an officer, director, member,
manager or advisor to, or other principal of, any Competing Person, regardless
(in the case of each of (A) through (D)) of whether such activities are in
direct or indirect competition with the business or activities of the
Corporation or any of its subsidiaries (the activities described in (A) through
(D) are referred to herein as “Specified Activities”). To the fullest extent
permitted by law, the Corporation hereby renounces (for itself and on behalf of
its subsidiaries) any interest or expectancy in, or in being notified of or
offered an opportunity to participate in, any Specified Activity that may be
presented to or become known to any member of the Sponsor Group, the Existing
Stockholder Group or Portfolio Companies or any director or officer of the
Corporation who is also an employee, partner, member, manager, officer or
director of any member of the Sponsor Group, the Existing Stockholder Group or
Portfolio Companies; provided, however that the Corporation does not renounce
any interest in any Specified Activity that is expressly offered to any director
or officer of the Corporation solely in such person’s capacity as a director or
officer of the Corporation or that is identified by the Sponsor Group, the
Existing Stockholder Group or Portfolio Companies solely through the disclosure
of information provided by or on behalf of the Corporation.

 

10



--------------------------------------------------------------------------------

SECTION 11.2    Definitions. For purposes of this Article XI, the following
terms have the following definitions:

(A)    “Affiliate” means, with respect to a specified Person, a Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, such specified Person; with
respect to any Sponsor Group or Existing Stockholder Group member, an
“Affiliate” shall include (1) any Person who is the direct or indirect ultimate
holder of “equity securities” (as such term is described in Rule 405 under the
Securities Act of 1933, as amended) of such Sponsor Group or Existing
Stockholder Group member, and (2) any investment fund, alternative investment
vehicle, special purpose vehicle or holding company that is directly or
indirectly managed, advised or controlled by such Sponsor Group or Existing
Stockholder Group member.

(B)    “Elliott Funds” means, collectively, Elliott Associates, L.P., The
Liverpool Limited Partnership and Spraberry Investments Inc.

(C)    “Existing Stockholders” means each member of the Elliott Funds, the Fir
Tree Funds and the York Capital Funds.

(D)    “Existing Stockholder Group” means the Existing Stockholders, each of
their respective Affiliates (other than the Corporation) and each of their
respective Portfolio Companies.

(E)    “Fir Tree Funds” means, collectively, Fir Tree Capital Opportunity Master
Fund III, L.P., Fir Tree Capital Opportunity Master Fund, L.P., Fir Tree E&P
Holdings VI, LLC, FT SOF IV Holdings, LLC and FT SOF V Holdings, LLC.

(F)    “Sponsor Group” means Roan Holdings, LLC and its Affiliates (other than
the Corporation) and all of its Portfolio Companies.

(G)    “York Capital Funds” means, collectively, York Capital Management, L.P.,
York Credit Opportunities Investments Master Fund, L.P., York Credit
Opportunities Fund, L.P., York Multi-Strategy Master Fund, L.P., Exuma Capital,
L.P., York Select Strategy Master Fund, L.P. and Jorvik Multi-Strategy Master
Fund, L.P.

(H)    “Person” means any individual, corporation, partnership, limited
liability company, joint venture, firm, association, or other entity.

To the fullest extent permitted by applicable law, any Person purchasing or
otherwise acquiring any interest in any shares of capital stock of the
Corporation shall be deemed to have notice of, and to have consented to, the
provisions of this Article XI. This Article XI shall not limit any protections
or defenses available to, or indemnification or advancement rights of, any
director or officer of the Corporation under this Certificate of Incorporation,
the bylaws of the Corporation or any applicable law. Further, neither the
amendment nor repeal of this Article XI, nor the adoption of any provision of
this Certificate of Incorporation or the bylaws of the

 

11



--------------------------------------------------------------------------------

Corporation, nor, to the fullest extent permitted by Delaware law, any
modification of law, shall eliminate, reduce or otherwise adversely affect any
right or protection of any Person granted pursuant hereto existing at, or
arising out of or related to any event, act or omission that occurred prior to,
the time of such amendment, repeal, adoption or modification (regardless of when
any proceeding (or part thereof) relating to such event, act or omission arises
or is first threatened, commenced or completed).

ARTICLE XII

BUSINESS COMBINATIONS WITH INTERESTED STOCKHOLDERS

SECTION 12.1    Business Combinations with Interested Stockholders. The
Corporation shall not be governed by or subject to the provisions of Section 203
of the DGCL as now in effect or hereafter amended, or any successor statute
thereto.

ARTICLE XIII

AMENDMENT OF CERTIFICATE OF INCORPORATION

SECTION 13.1    Amendments.

(A) The Corporation shall have the right, subject to any express provisions or
restrictions contained in this Certificate of Incorporation, from time to time,
to amend this Certificate of Incorporation or any provision hereof in any manner
now or hereafter provided by applicable law, and all rights and powers of any
kind conferred upon a director or stockholder of the Corporation by this
Certificate of Incorporation or any amendment hereof are subject to such right
of the Corporation.

(B)    Notwithstanding any other provision of this Certificate of Incorporation
or the bylaws of the Corporation (and in addition to any other vote that may be
required by applicable law or this Certificate of Incorporation (including any
Preferred Stock Designation thereunder)), the affirmative vote of the holders of
at least 66 2/3% in voting power of the outstanding shares of stock of the
Corporation entitled to vote thereon, voting together as a single class, shall
be required to amend, alter or repeal any provision of this Certificate of
Incorporation if such amendment, alteration or repeal is required to be
submitted to the stockholders of the Corporation pursuant to applicable law;
provided, however, that the amendment, alteration or repeal of Article I and
Article IV shall only require the affirmative vote of the holders of a majority
in voting power of the outstanding shares of stock of the Corporation entitled
to vote thereon, voting together as a single class.

ARTICLE XIV

MISCELLANEOUS

SECTION 14.1 Exclusive Forum. Unless the Corporation consents in writing to the
selection of an alternative forum, the Court of Chancery of the State of
Delaware shall, to the fullest extent permitted by applicable law, be the sole
and exclusive forum for any stockholder (including a beneficial owner) to bring
(A) any derivative action or proceeding brought on behalf of the Corporation,
(B) any action asserting a claim of breach of a fiduciary duty owed by any
director, officer, other employee or agent or stockholder of the Corporation to
the Corporation or the Corporation’s stockholders, (C) any action asserting a
claim against the Corporation, its

 

12



--------------------------------------------------------------------------------

directors, officers or employees or agents arising pursuant to any provision of
the DGCL, this Certificate of Incorporation or bylaws of the Corporation or as
to which the DGCL confers jurisdiction on the Court of Chancery of the State of
Delaware, or (D) any action asserting a claim governed by the internal affairs
doctrine. To the fullest extent permitted by law, any person or entity
purchasing or otherwise acquiring or holding any interest in shares of capital
stock of the Corporation shall be deemed to have notice of and consented to the
provisions of this Article XIV.

SECTION 14.2    Severability. If any provision or provisions of this Certificate
of Incorporation shall be held to be invalid, illegal or unenforceable as
applied to any person or entity or circumstance for any reason whatsoever, then,
to the fullest extent permitted by law, (i) the validity, legality and
enforceability of such provisions in any other circumstance and of the remaining
provisions of this Certificate of Incorporation (including, without limitation,
each portion of any sentence of this Certificate of Incorporation containing any
such provision held to be invalid, illegal or unenforceable that is not itself
held to be invalid, illegal or unenforceable) shall not, to the fullest extent
permitted by applicable law, in any way be affected or impaired thereby and
(ii) to the fullest extent permitted by applicable law, the provisions of this
Certificate of Incorporation (including, without limitation, each such portion
of any sentence of this Certificate of Incorporation containing any such
provision held to be invalid, illegal or unenforceable) shall be construed so as
to permit the Corporation to protect its directors, officers, employees and
agents from personal liability in respect of their good faith service to or for
the benefit of the Corporation to the fullest extent permitted by law.

SECTION 14.3    Stockholder Consent to Personal Jurisdiction. To the fullest
extent permitted by law, if any action the subject matter of which is within the
scope of Section 14.1 above is filed in a court other than a court located
within the State of Delaware (a “Foreign Action”) in the name of any
stockholder, such stockholder shall be deemed to have consented to (A) the
personal jurisdiction of the state and federal courts located within the State
of Delaware in connection with any action brought in any such court to enforce
Section 14.1 (an “FSC Enforcement Action”) and (B) having service of process
made upon such stockholder in any such FSC Enforcement Action by service upon
such stockholder’s counsel in the Foreign Action as agent for such stockholder.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate of
Incorporation as of this [●] day of September, 2018.

 

ROAN RESOURCES, INC.

By:

 

 

Name:

 

Title:

 

[Signature Page to Second Amended and Restated Certificate of Incorporation]



--------------------------------------------------------------------------------

EXHIBIT C

SECOND AMENDED AND RESTATED

BYLAWS OF THE COMPANY

[See attached.]



--------------------------------------------------------------------------------

FORM OF

SECOND AMENDED AND RESTATED BYLAWS

OF

ROAN RESOURCES, INC.

Incorporated under the Laws of the State of Delaware



--------------------------------------------------------------------------------

ARTICLE I

OFFICES AND RECORDS

SECTION 1.1    Registered Office. The registered office of Roan Resources, Inc.
(the “Corporation”) in the State of Delaware shall be as set forth in the
Amended and Restated Certificate of Incorporation of the Corporation, as it may
be amended, restated, supplemented and otherwise modified from time to time (the
“Certificate of Incorporation”), and the name of the Corporation’s registered
agent at such address is as set forth in the Certificate of Incorporation. The
registered office and registered agent of the Corporation may be changed from
time to time by the board of directors of the Corporation (the “Board”) in the
manner provided by applicable law.

SECTION 1.2    Other Offices. The Corporation may have such other offices,
either within or without the State of Delaware, as the Board may designate or as
the business of the Corporation may from time to time require.

SECTION 1.3    Books and Records. The books and records of the Corporation may
be kept outside the State of Delaware at such place or places as may from time
to time be designated by the Board.

ARTICLE II

STOCKHOLDERS

SECTION 2.1    Annual Meetings. If required by applicable law, an annual meeting
of the stockholders of the Corporation for the election of directors of the
Corporation shall be held at such date, time and place, if any, either within or
outside of the State of Delaware, as may be fixed by resolution of the Board or
as determined in accordance with Section 2.5, which date shall be within 13
months of the last annual meeting of stockholders of the Corporation. In lieu of
holding an annual meeting of the stockholders at a designated place, the Board
may, in its sole discretion, determine that an annual meeting of stockholders
may be held solely by means of remote communication. The Board may postpone,
reschedule or cancel any annual meeting of stockholders of the Corporation
previously scheduled by the Board. Any other proper business may be transacted
at the annual meeting.

SECTION 2.2    Special Meetings. Special meetings of stockholders of the
Corporation may be called only by the Board pursuant to a resolution adopted by
the affirmative vote of a majority of the Whole Board. The Board may fix the
date, time and place, if any, of such meeting and may postpone, reschedule or
cancel any such meeting previously scheduled by the Board. Except as otherwise
required by law and subject to the rights of holders of any series of preferred
stock of the Corporation (“Preferred Stock”), the stockholders of the
Corporation shall not have the power to call or request a special meeting of
stockholders of the Corporation. For purposes of these Bylaws, the term “Whole
Board” shall mean the total number of authorized directors whether or not there
exist any vacancies in previously authorized directorships.



--------------------------------------------------------------------------------

SECTION 2.3    Record Date.

(A)    In order that the Corporation may determine the stockholders entitled to
notice of any meeting of stockholders or any adjournment thereof, the Board may
fix a record date, which record date shall not precede the date upon which the
resolution fixing the record date is adopted by the Board, and which record date
shall, unless otherwise required by applicable law, not be more than 60 nor less
than ten days before the date of such meeting. If the Board so fixes a date,
such date shall also be the record date for determining the stockholders
entitled to vote at such meeting unless the Board determines, at the time it
fixes such record date, that a later date on or before the date of the meeting
shall be the date for making such determination. If no record date is fixed by
the Board, the record date for determining stockholders entitled to notice of or
to vote at a meeting of stockholders shall be at the close of business on the
day next preceding the day on which notice is given, or, if notice is waived, at
the close of business on the day next preceding the day on which the meeting is
held. A determination of stockholders of record entitled to notice of or to vote
at a meeting of stockholders shall apply to any adjournment of the
meeting; provided, however, that the Board may fix a new record date for
determination of stockholders entitled to vote at the adjourned meeting, and in
such case shall also fix as the record date for stockholders entitled to notice
of such adjourned meeting the same or an earlier date as that fixed for
determination of stockholders entitled to vote in accordance herewith at the
adjourned meeting.

(B)    In order that the Corporation may determine the stockholders entitled to
receive payment of any dividend or other distribution or allotment of any
rights, or entitled to exercise any rights in respect of any change, conversion
or exchange of stock or for the purpose of any other lawful action, the Board
may fix a record date, which record date shall not precede the date upon which
the resolution fixing the record date is adopted, and which record date shall
not be more than 60 days prior to such action. If no such record date is fixed,
the record date for determining stockholders for any such purpose shall be at
the close of business on the day on which the Board adopts the resolution
relating thereto.

(C)    Unless otherwise restricted by the Certificate of Incorporation, in order
that the Corporation may determine the stockholders entitled to express consent
to corporate action in writing without a meeting, the Board may fix a record
date, which record date shall not precede the date upon which the resolution
fixing the record date is adopted by the Board, and which record date shall not
be more than ten days after the date upon which the resolution fixing the record
date is adopted by the Board. If no record date for determining stockholders
entitled to express consent to corporate action in writing without a meeting is
fixed by the Board, (i) when no prior action of the Board is required by
applicable law, the record date for such purpose shall be the first date on
which a signed written consent setting forth the action taken or proposed to be
taken is delivered to the Corporation in accordance with applicable law, and
(ii) if prior action by the Board is required by applicable law, the record date
for such purpose shall be at the close of business on the day on which the Board
adopts the resolution taking such prior action.

SECTION 2.4    Stockholder List. The officer who has charge of the stock ledger
shall prepare, at least ten days before every meeting of stockholders, a
complete list of stockholders entitled to vote at any meeting of stockholders
(provided, however, if the record date for determining the stockholders entitled
to vote is less than ten days before the date of the meeting,

 

3



--------------------------------------------------------------------------------

the list shall reflect the stockholders entitled to vote as of the 10th day
before the meeting date), arranged in alphabetical order for each class of stock
and showing the address of each such stockholder and the number of shares
registered in the name of such stockholder. Such list shall be open to the
examination of any stockholder, for any purpose germane to the meeting, during
ordinary business hours, for a period of at least ten days prior to the meeting,
either on a reasonably accessible electronic network (provided that the
information required to gain access to the list is provided with the notice of
the meeting) or during ordinary business hours at the principal place of
business of the Corporation. The stock list shall also be produced and kept at
the time and place of the meeting during the whole time thereof, and may be
inspected by any stockholder who is present. If the meeting is to be held solely
by means of remote communication, then the list shall also be open to the
examination of any stockholder during the whole time of the meeting on a
reasonably accessible electronic network, and the information required to access
such list shall be provided with the notice of the meeting. Except as otherwise
required by applicable law, the stock ledger of the Corporation shall be the
only evidence as to who are the stockholders entitled by this section to examine
the list required by this section or to vote in person or by proxy at any
meeting of the stockholders.

SECTION 2.5    Place of Meeting. The Board, the Chairman of the Board, the Chief
Executive Officer or the President, as the case may be, may designate the place
of meeting for any annual meeting or for any special meeting of the
stockholders. If no designation is so made, the place of meeting shall be the
principal executive offices of the Corporation. The Board, acting in its sole
discretion, may establish guidelines and procedures in accordance with
applicable provisions of the General Corporation Law of the State of Delaware
(the “DGCL”) and any other applicable law for the participation by stockholders
and proxyholders in a meeting of stockholders by means of remote communications,
and may determine that any meeting of stockholders will not be held at any place
but will be held solely by means of remote communication. Stockholders and
proxyholders complying with such procedures and guidelines and otherwise
entitled to vote at a meeting of stockholders shall be deemed present in person
and entitled to vote at a meeting of stockholders, whether such meeting is to be
held at a designated place or solely by means of remote communication.

SECTION 2.6    Notice of Meeting. Unless otherwise required by law, the
Certificate of Incorporation or these Bylaws, notice, stating the place, if any,
date and time of the meeting, shall be given, not less than ten days nor more
than 60 days before the date of the meeting, to each stockholder of record
entitled to vote at such meeting. The notice shall specify (A) the record date
for determining the stockholders entitled to vote at the meeting (if such date
is different from the record date for stockholders entitled to notice of the
meeting), (B) the place, if any, date and time of such meeting, (C) the means of
remote communications, if any, by which stockholders and proxyholders may be
deemed to be present in person and vote at such meeting, and (D) in the case of
a special meeting, the purpose or purposes for which such meeting is called. If
the stockholder list referred to in Section 2.4 of these Bylaws is made
accessible on an electronic network, the notice of meeting must indicate how the
stockholder list can be accessed. If the meeting of stockholders is to be held
solely by means of electronic communications, the notice of meeting must provide
the information required to access such stockholder list during the meeting. If
mailed, such notice shall be deemed to be delivered when deposited in the United
States mail with postage thereon prepaid, addressed to the stockholder at such
stockholder’s address as it appears on the stock transfer books of the
Corporation. The Corporation may provide stockholders with

 

4



--------------------------------------------------------------------------------

notice of a meeting by electronic transmission provided such stockholders have
consented to receiving electronic notice in accordance with the DGCL. Such
further notice shall be given as may be required by applicable law. Only such
business shall be conducted at a special meeting of stockholders as shall have
been brought before the meeting pursuant to the notice of meeting.

SECTION 2.7    Quorum and Adjournment of Meetings.

(A)    Except as otherwise required by applicable law or by the Certificate of
Incorporation, the holders of a majority of the voting power of all of the
outstanding shares of stock of the Corporation entitled to vote at the meeting,
represented in person or by proxy, shall constitute a quorum at a meeting of
stockholders, except that when specified business is to be voted on by a class
or series of stock voting as a class, the holders of a majority of the voting
power of all of the outstanding shares of such class or series shall constitute
a quorum of such class or series for the transaction of such business. For
purposes of these Bylaws, beneficial ownership of shares shall be determined in
accordance with Rule 13d-3 promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the rules and regulations thereunder.
The chairman of the meeting may adjourn the meeting from time to time for any
reason, whether or not there is such a quorum. The stockholders present at a
duly called meeting at which a quorum is present may continue to transact
business until adjournment, notwithstanding the withdrawal of enough
stockholders to leave less than a quorum.

(B)    Any meeting of stockholders, annual or special, may adjourn from time to
time to reconvene at the same or some other place, and notice need not be given
of any such adjourned meeting if the date, time and place thereof are announced
at the meeting at which the adjournment is taken; provided, however, that if the
adjournment is for more than 30 days, a notice of the adjourned meeting shall be
given to each stockholder of record entitled to vote at the meeting. At the
adjourned meeting, the Corporation may transact any business that might have
been transacted at the original meeting.

SECTION 2.8    Proxies. At all meetings of stockholders, a stockholder may vote
by proxy executed in writing (or in such other manner prescribed by the DGCL) by
the stockholder or by his duly authorized attorney-in-fact. Any copy, facsimile
transmission or other reliable reproduction of the writing or transmission
created pursuant to this section may be substituted or used in lieu of the
original writing or transmission for any and all purposes for which the original
writing or transmission could be used, provided that such copy, facsimile
transmission or other reproduction shall be a complete reproduction of the
entire original writing or transmission. No proxy may be voted or acted upon
after the expiration of three years from the date of such proxy, unless such
proxy provides for a longer period. Every proxy is revocable at the pleasure of
the stockholder executing it unless the proxy states that it is irrevocable and
applicable law makes it irrevocable. A stockholder may revoke any proxy that is
not irrevocable by attending the meeting and voting in person or by filing an
instrument in writing revoking the proxy or by filing another duly executed
proxy bearing a later date with the Secretary of the Corporation.

 

5



--------------------------------------------------------------------------------

SECTION 2.9    Notice of Stockholder Business and Nominations.

(A)    Annual Meetings of Stockholders.

(1)    Nominations of persons for election to the Board and the proposal of
other business to be considered by the stockholders may be made at an annual
meeting of stockholders of the Corporation in accordance with the
then-applicable terms and conditions of the Stockholders’ Agreement, dated as of
September 24, 2018, by and among the Corporation and certain of its
stockholders, as it may be amended, restated, supplemented and otherwise
modified from time to time (the “Stockholders’ Agreement”) (a) pursuant to the
Corporation’s notice of meeting (or any supplement thereto), (b) by or at the
direction of the Board or any committee thereof or (c) by any stockholder of the
Corporation who (i) was a stockholder of record at the time of giving of notice
provided for in these Bylaws and at the time of the annual meeting, (ii) is
entitled to vote at the meeting and (iii) complies with the notice procedures
and other requirements set forth in these Bylaws and applicable
law. Section 2.9(A)(1)(c) of these Bylaws shall be the exclusive means for a
stockholder to make nominations or submit other business (other than matters
properly brought under Rule 14a-8 under the Exchange Act and included in the
Corporation’s notice of meeting) before an annual meeting of the stockholders of
the Corporation.

(2)    For any nominations or any other business to be properly brought before
an annual meeting by a stockholder pursuant to Section 2.9(A)(1)(c) of these
Bylaws, (a) the stockholder must have given timely notice thereof in writing to
the Secretary of the Corporation, (b) such other business must otherwise be a
proper matter for stockholder action under the DGCL and (c) the record
stockholder and the beneficial owner, if any, on whose behalf any such proposal
or nomination is made, must have acted in accordance with the representations
set forth in the Solicitation Statement (as defined in Section 2.9(A)(2)(a))
required by these Bylaws. To be timely, a stockholder’s notice must be received
by the Secretary of the Corporation at the principal executive offices of the
Corporation not earlier than the close of business on the 120th day and not
later than the close of business on the 90th day prior to the first anniversary
of the preceding year’s annual meeting; provided, however, that subject to the
following sentence, in the event that the date of the annual meeting is
scheduled for a date that is more than 30 days before or more than 60 days after
such anniversary date, notice by the stockholder to be timely must be so
received not later than the 10th day following the day on which public
announcement of the date of such meeting is first made by the Corporation. In no
event shall any adjournment or postponement of an annual meeting or the
announcement thereof commence a new time period for the giving of a
stockholder’s notice as described above.

To be in proper form, a stockholder’s notice (whether given pursuant to this
Section 2.9(A)(2) or Section 2.9(B)) to the Secretary of the Corporation must:

(a)    set forth, as to the stockholder giving the notice and the beneficial
owner, if any, on whose behalf the nomination or proposal is made (i) the name
and address of such stockholder, as they appear on the Corporation’s books, and
of such stockholder’s Stockholder Associated Person (as defined
in Section 2.9(C)(2)), if any, (ii) (A) the class or series and number of shares
of the Corporation that are, directly or indirectly, owned beneficially and of
record by such stockholder and such Stockholder Associated Person, (B) any
option, warrant, convertible security, stock appreciation right, or similar
right with an exercise or

 

6



--------------------------------------------------------------------------------

conversion privilege or a settlement payment or mechanism at a price related to
any class or series of shares of the Corporation or with a value derived in
whole or in part from the value of any class or series of shares of the
Corporation, whether or not such instrument or right shall be subject to
settlement in the underlying class or series of stock of the Corporation or
otherwise (a “Derivative Instrument”), directly or indirectly owned beneficially
by such stockholder or by any Stockholder Associated Person and any other direct
or indirect opportunity to profit or share in any profit derived from any
increase or decrease in the value of shares of the Corporation held by such
stockholder or by any Stockholder Associated Person, (C) a complete and accurate
description of any agreement, arrangement or understanding between or among such
stockholder and such stockholder’s Stockholder Associated Person and any other
person or persons in connection with such stockholder’s director nomination and
the name and address of any other person(s) or entity or entities known to the
stockholder to support such nomination, (D) a description of any proxy,
contract, arrangement, understanding or relationship pursuant to which such
stockholder or any Stockholder Associated Person has a right to vote, directly
or indirectly, any shares of any security of the Corporation, (E) any short
interest in any security of the Corporation held by such stockholder or any
Stockholder Associated Person (for purposes of these Bylaws, a person shall be
deemed to have a “short interest” in a security if such person directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has the opportunity to profit or share in any profit derived from any
decrease in the value of the subject security), (F) any rights to dividends on
the shares of the Corporation owned beneficially by such stockholder or by any
Stockholder Associated Person that are separated or separable from the
underlying shares of the Corporation, (G) any proportionate interest in shares
of the Corporation or Derivative Instruments held, directly or indirectly, by a
general or limited partnership in which such stockholder or any Stockholder
Associated Person is a general partner or, directly or indirectly, beneficially
owns an interest in a general partner and (H) any performance-related fees
(other than an asset-based fee) that such stockholder or any Stockholder
Associated Person is entitled to base on any increase or decrease in the value
of shares of the Corporation or Derivative Instruments, if any, as of the date
of such notice, including, without limitation, any such interests held by
members of such stockholder’s or any Stockholder Associated Person’s immediate
family sharing the same household, (iii) any other information relating to such
stockholder and any Stockholder Associated Person, if any, that would be
required to be disclosed in a proxy statement or other filing required to be
made in connection with solicitations of proxies for, as applicable, the
proposal or for the election of directors in a contested election pursuant to
Section 14 of the Exchange Act and the rules and regulations promulgated
thereunder, (iv) a representation that the stockholder is a holder of record of
stock of the Corporation entitled to vote at such meeting and intends to appear
in person or by proxy at the meeting to bring such nomination or other business
before the meeting, and (v) a representation as to whether or not such
stockholder or any Stockholder Associated Person will deliver a proxy statement
or form of proxy to holders of at least the percentage of the voting power of
the Corporation’s

 

7



--------------------------------------------------------------------------------

outstanding stock required to approve or adopt the proposal or, in the case of a
nomination or nominations, at least the percentage of the voting power of the
Corporation’s outstanding stock reasonably believed by the stockholder or
Stockholder Associated Person, as the case may be, to be sufficient to elect
such nominee or nominees (such representation, a “Solicitation Statement”).

(b)    if the notice relates to any business other than a nomination of a
director or directors that the stockholder proposes to bring before the meeting,
set forth (i) a brief description of the business desired to be brought before
the meeting, the reasons for conducting such business at the meeting and any
material interest of such stockholder and Stockholder Associated Person, if any,
in such business, (ii) the text of the proposal or business (including the text
of any resolutions proposed for consideration and in the event that such
business includes a proposal to amend the Bylaws, the language of the proposed
amendment) and (iii) a complete and accurate description of all agreements,
arrangements and understandings between or among such stockholder and such
stockholder’s Stockholder Associated Person, if any, and the name and address of
any other person(s) or entity or entities in connection with the proposal of
such business by such stockholder;

(c)    set forth, as to each person, if any, whom the stockholder proposes to
nominate for election or reelection to the Board (i) all information relating to
such person that would be required to be disclosed in a proxy statement or other
filing required to be made in connection with solicitations of proxies for
election of directors in a contested election pursuant to Section 14 of the
Exchange Act and the rules and regulations promulgated thereunder (including
such person’s written consent to being named in the Corporation’s proxy
statement as a nominee of the stockholder and to serving as a director if
elected), (ii) a description of all direct and indirect compensation and other
material monetary agreements, arrangements and understandings during the past
three years, and any other material relationships, between or among such
stockholder and Stockholder Associated Person, if any, and their respective
affiliates and associates, or others acting in concert therewith, on the one
hand, and each proposed nominee, and his respective affiliates and associates,
or others acting in concert therewith, on the other hand, including, without
limitation, all information that would be required to be disclosed pursuant to
Rule 404 promulgated under Regulation S-K if the stockholder making the
nomination and any beneficial owner on whose behalf the nomination is made, if
any, or any affiliate or associate thereof or person acting in concert
therewith, were the “registrant” for purposes of such rule and the nominee were
a director or executive officer of such registrant, and (iii) a representation
that such person intends to serve a full term, if elected as director; and

(d)    with respect to each nominee for election or reelection to the Board,
include (i) a completed and signed questionnaire, representation and agreement
in a form provided by the Corporation, which form the stockholder must request
from the Secretary of the Corporation in writing with no less than 7 days
advance notice and (ii) a written representation and agreement (in the form

 

8



--------------------------------------------------------------------------------

provided by the Secretary of the Corporation upon written request) that such
person (A) is not and will not become a party to (1) any agreement, arrangement
or understanding with, and has not given any commitment or assurance to, any
person or entity as to how such person, if elected as a director of the
Corporation, will act or vote on any issue or question (a “Voting Commitment”)
that has not been disclosed to the Corporation or (2) any Voting Commitment that
could limit or interfere with such person’s ability to comply, if elected as a
director of the Corporation, with such person’s fiduciary duties under
applicable law, (B) is not and will not become a party to any agreement,
arrangement or understanding with any person or entity other than the
Corporation with respect to any direct or indirect compensation, reimbursement
or indemnification in connection with service or action as a director that has
not been disclosed to the Corporation, and (C) in such person’s individual
capacity and on behalf of any person or entity on whose behalf the nomination is
being made, would be in compliance, if elected as a director of the Corporation,
and will comply with all applicable publicly disclosed corporate governance,
conflict of interest, confidentiality and stock ownership and trading policies
and guidelines of the Corporation. The Corporation may require any proposed
nominee to furnish such other information as may reasonably be required by the
Corporation to determine the eligibility of such proposed nominee to serve as an
independent director of the Corporation or that could be material to a
reasonable stockholder’s understanding of the independence, or lack thereof, of
such nominee.

(3)    A stockholder providing notice of a nomination or proposal of other
business to be brought before a meeting shall further update and supplement such
notice, if necessary, so that the information provided or required to be
provided in such notice shall be true and correct (a) as of the record date for
the meeting and (b) as of the date that is ten business days prior to the
meeting or any adjournment, recess, cancellation, rescheduling or postponement
thereof, and such update and supplement shall be delivered to, or mailed and
received by, the Secretary of the Corporation at the principal executive offices
of the Corporation not later than five business days after the record date for
the meeting (in the case of the update and supplement required to be made as of
the record date) and not later than seven business days prior to the date for
the meeting or any postponement or adjournment thereof, if practicable (or, if
not practicable, on the first practicable date prior to any adjournment, recess
or postponement thereof (in the case of the update and supplement required to be
made as of ten business days prior to the meeting or any adjournment, recess or
postponement thereof)).

(B)    Special Meetings of Stockholders.

Only such business as shall have been brought pursuant to the Corporation’s
notice of meeting shall be conducted at a special meeting of
stockholders. Subject to the then-applicable terms and conditions of the
Stockholders’ Agreement, nominations of persons for election to the Board may be
made at a special meeting of stockholders at which directors are to be elected
pursuant to a notice of meeting by or at the direction of the Board or any
committee thereof or by any stockholder of the Corporation who (a) is a
stockholder of record at the time of giving of notice provided for in these
Bylaws and at the time of the special meeting, (b) is entitled to vote at the

 

9



--------------------------------------------------------------------------------

meeting, and (c) complies with the notice procedures set forth in these Bylaws
and applicable law. In the event a special meeting of stockholders is called for
the purpose of electing one or more directors to the Board, any such stockholder
may nominate a person or persons (as the case may be), for election to such
position(s) as specified in the Corporation’s notice of meeting, if the
stockholder delivers notice with the information required
by Section 2.9(A)(2) (with the updates required by Section 2.9(A)(3)) of these
Bylaws with respect to any nomination (including the completed and signed
questionnaire, representation and agreement required by Section 2.9(A)(2)(d) of
these Bylaws). Such notice shall be delivered to the Secretary of the
Corporation at the principal executive offices of the Corporation not earlier
than the close of business on the 120th day prior to such special meeting and
not later than the close of business on the later of the 90th day prior to such
special meeting or the 10th day following the day on which public announcement
is first made of the date of the special meeting and of the nominees proposed by
the Board to be elected at such meeting. In no event shall any adjournment or
postponement or the announcement thereof of a special meeting commence a new
time period for the giving of a stockholder’s notice as described above.

(C)    General.

(1)    Except as otherwise expressly provided in any applicable rule or
regulation promulgated under the Exchange Act, only such persons who are
nominated in accordance with the procedures set forth in these Bylaws and
applicable law shall be eligible to serve as directors, and only such business
shall be conducted at a meeting of stockholders as shall have been brought
before the meeting in accordance with the procedures set forth in these Bylaws
and applicable law. Except as otherwise provided by applicable law, the
Certificate of Incorporation or these Bylaws, the chairman of the meeting shall
have the power and duty to determine whether a nomination or any business
proposed to be brought before the meeting was made or proposed, as the case may
be, in accordance with the procedures set forth in these Bylaws and applicable
law and, if any proposed nomination or business is not in compliance with these
Bylaws and applicable law, to declare that such defective proposal or nomination
shall be disregarded.

(2)    For purposes of these Bylaws, “public announcement” shall mean disclosure
in a press release reported by Dow Jones News Service, the Associated Press, or
any other national news service or in a document publicly filed by the
Corporation with the Securities and Exchange Commission pursuant to Section 13,
14 or 15(d) of the Exchange Act and the rules and regulations promulgated
thereunder, and “Stockholder Associated Person” shall mean, for any stockholder,
(a) any person or entity controlling, directly or indirectly, or acting in
concert with, such stockholder, (b) any beneficial owner of shares of stock of
the Corporation owned of record or beneficially by such stockholder or (c) any
person or entity controlling, controlled by or under common control with any
person or entity referred to in the preceding clauses (a) or (b).

(3)    Notwithstanding the foregoing provisions of these Bylaws, a stockholder
shall also comply with all applicable requirements of the Exchange Act and the
rules and regulations thereunder with respect to the matters set forth in these
Bylaws; provided, however, that any references in these Bylaws to the Exchange
Act or the rules promulgated thereunder are not intended to and shall not limit
the requirements

 

10



--------------------------------------------------------------------------------

applicable to nominations or proposals as to any other business to be considered
pursuant to Section 2.9(A) or Section 2.9(B) of these Bylaws. Nothing in these
Bylaws shall be deemed to affect any rights (a) of stockholders to request
inclusion of proposals in the Corporation’s proxy statement pursuant to
Rule 14a-8 under the Exchange Act or (b) of the holders of any series of
Preferred Stock if and to the extent provided for under applicable law, the
Certificate of Incorporation or these Bylaws.

(4)    Unless otherwise required by law, if the stockholder (or a qualified
representative of the stockholder) making a nomination or proposal under
this Section 2.9 does not appear at a meeting of stockholders to present such
nomination or proposal, the nomination shall be disregarded and the proposed
business shall not be transacted, as the case may be, notwithstanding that
proxies in favor thereof may have been received by the Corporation. For purposes
of this Section 2.9, to be considered a qualified representative of the
stockholder, a person must be a duly authorized officer, manager or partner of
such stockholder or must be authorized by a writing executed by such stockholder
or an electronic transmission delivered by such stockholder to act for such
stockholder as proxy at the meeting of stockholders and such person must produce
such writing or electronic transmission, or a reliable reproduction of the
writing or electronic transmission, at the meeting of stockholders.

SECTION 2.10    Conduct of Business. The date and time of the opening and the
closing of the polls for each matter upon which the stockholders will vote at a
meeting shall be announced at the meeting by the chairman of the meeting. The
Board may adopt by resolution such rules and regulations for the conduct of the
meeting of stockholders as it shall deem appropriate in its sole discretion. The
Chairman of the Board, if one shall have been elected, or in the Chairman of the
Board’s absence or if one shall not have been elected, the director or officer
designated by the majority of the Whole Board, shall preside at all meetings of
the stockholders as “chairman of the meeting.” Except to the extent inconsistent
with such rules and regulations as adopted by the Board, the chairman of the
meeting shall have the right and authority to convene and for any reason to
recess and/or adjourn the meeting, to prescribe such rules, regulations and
procedures and to do all such acts as, in the judgment of the chairman of the
meeting, are appropriate for the proper conduct of the meeting. Such rules,
regulations or procedures, whether adopted by the Board or prescribed by the
chairman of the meeting, may include, without limitation, the following: (A) the
establishment of an agenda or order of business for the meeting; (B) rules and
procedures for maintaining order at the meeting and the safety of those present;
(C) limitations on attendance at or participation in the meeting to stockholders
entitled to vote at the meeting, their duly authorized and constituted proxies
or such other persons as the chairman of the meeting shall determine;
(D) restrictions on entry to the meeting after the time fixed for the
commencement thereof; (E) limitations on the time allotted to questions or
comments by participants; and (F) restrictions of the use of audio and video
recording devices. The chairman of the meeting, in addition to making any other
determinations that may be appropriate to the conduct of the meeting, shall, if
the facts warrant, determine and declare to the meeting that a matter or
business was not properly brought before the meeting, and if such chairman of
the meeting should so determine, such chairman of the meeting shall so declare
to the meeting and any such matter or business not properly brought before the
meeting shall not be transacted or considered. Unless and to the extent
determined by the Board or the chairman of the meeting, meetings of stockholders
shall not be required to be held in accordance with the rules of parliamentary
procedure.

 

11



--------------------------------------------------------------------------------

SECTION 2.11    Required Vote. Subject to the rights of the holders of any
series of Preferred Stock to elect directors under specified circumstances, at
any meeting at which directors are to be elected, so long as a quorum is
present, directors shall be elected by a plurality of the votes validly cast in
such election. Unless otherwise provided in the Certificate of Incorporation,
cumulative voting for the election of directors shall be prohibited. Unless the
matter is one on which a different or minimum vote is otherwise required or
provided by applicable law, the rules and regulations of any stock exchange
applicable to the Corporation or its stock, the Certificate of Incorporation or
these Bylaws, in which case such different or minimum vote shall be the required
vote, in all matters other than the election of directors and certain
non-binding advisory votes described below, the affirmative vote of a majority
of the voting power of the outstanding shares present in person or represented
by proxy at the meeting and entitled to vote on the matter shall be the act of
the stockholders. In non-binding advisory matters with more than two possible
vote choices, the affirmative vote of a plurality of the voting power of the
outstanding shares present in person or represented by proxy at the meeting and
entitled to vote on the matter shall be the recommendation of the stockholders.

SECTION 2.12    Treasury Stock. The Corporation shall not vote, directly or
indirectly, shares of its own stock belonging to it or any other corporation, if
a majority of shares entitled to vote in the election of directors of such
corporation is held, directly or indirectly by the Corporation, and such shares
will not be counted for quorum purposes; provided, however, that the foregoing
shall not limit the right of the Corporation or such other corporation, to vote
stock of the Corporation held in a fiduciary capacity.

SECTION 2.13    Inspectors of Elections; Opening and Closing the Polls. The
Corporation may, and when required by applicable law, shall, appoint one or more
inspectors, which inspector or inspectors may include individuals who serve the
Corporation in other capacities, including, without limitation, as officers,
employees, agents or representatives, to act at the meetings of stockholders and
make a written report thereof. One or more persons may be designated as
alternate inspectors to replace any inspector who fails to act. If no inspector
or alternate has been appointed to act or is able to act at a meeting of
stockholders and the appointment of an inspector is required by applicable law,
the chairman of the meeting shall appoint one or more inspectors to act at the
meeting. Each inspector, before discharging his duties, shall take and sign an
oath to faithfully execute the duties of inspector with strict impartiality and
according to the best of his ability. The inspectors shall have the duties
prescribed by applicable law. No person who is a candidate for an office at an
election may serve as an inspector at such election.

SECTION 2.14    Stockholder Action by Written Consent. Subject to the rights of
holders of any series of Preferred Stock with respect to such series of
Preferred Stock, any action required or permitted to be taken by the
stockholders of the Corporation must be taken at a duly held annual or special
meeting of stockholders and may not be taken by any consent in writing in lieu
of a meeting of such stockholders.

 

12



--------------------------------------------------------------------------------

ARTICLE III

BOARD OF DIRECTORS

SECTION 3.1    General Powers. The business and affairs of the Corporation shall
be managed by or under the direction of the Board. In addition to the powers and
authorities by these Bylaws expressly conferred upon them, the Board may
exercise all such powers of the Corporation and do all such lawful acts and
things as are not by statute or by the Certificate of Incorporation or by these
Bylaws or by the Stockholders’ Agreement required to be exercised or done by the
stockholders. The directors shall act only as a Board or a committee thereof,
and the individual directors shall have no power as such.

SECTION 3.2    Number, Tenure and Qualifications. Subject to the rights of the
holders of any series of Preferred Stock to elect directors under specified
circumstances, if any, and the then-applicable terms and conditions of the
Stockholders’ Agreement, the number of directors shall be fixed from time to
time exclusively pursuant to a resolution adopted by the affirmative vote of a
majority of the Whole Board. The election and term of directors shall be as set
forth in the Certificate of Incorporation.

SECTION 3.3    Regular Meetings. Subject to Section 3.5, regular meetings of the
Board shall be held on such dates, and at such times and places, as are
determined from time to time by resolution of the Board.

SECTION 3.4    Special Meetings. Special meetings of the Board shall be called
at the request of the Chairman of the Board, the Chief Executive Officer or a
majority of the Board then in office. The person or persons authorized to call
special meetings of the Board may fix the place, if any, date and time of the
meetings. Any business may be conducted at a special meeting of the Board.

SECTION 3.5    Notice. Notice of regular meetings of the Board need not be
given. Notice of any special meeting of directors shall be given to each
director at his business or residence in writing by hand delivery, first-class
or overnight mail, courier service or facsimile or electronic transmission or
orally by telephone. If mailed by first-class mail, such notice shall be deemed
adequately delivered if deposited in the United States mails so addressed, with
postage thereon prepaid, at least five days before such meeting. If by overnight
mail or courier service, such notice shall be deemed adequately delivered if the
notice is delivered to the overnight mail or courier service company at least 24
hours before such meeting. If by facsimile or electronic transmission, such
notice shall be deemed adequately delivered if the notice is transmitted at
least 24 hours before such meeting. If by telephone or by hand delivery, the
notice shall be given at least 24 hours prior to the time set for the meeting
and shall be confirmed by facsimile or electronic transmission that is sent
promptly thereafter. Neither the business to be transacted at, nor the purpose
of, any regular or special meeting of the Board need be specified in the notice
of such meeting, except for as provided in Section 8.1.

SECTION 3.6    Action by Consent of Board. Any action required or permitted to
be taken at any meeting of the Board or of any committee thereof may be taken
without a meeting if all members of the Board or committee, as the case may be,
consent thereto in writing, including by electronic transmission, and the
writing or writings or electronic transmissions are filed with the minutes of
proceedings of the Board or committee. Such filing shall be in paper form if the
minutes are maintained in paper form and shall be in electronic form if the
minutes are maintained in electronic form. Such consent shall have the same
force and effect as a unanimous vote at a meeting, and may be stated as such in
any document or instrument filed with the Secretary of State of the State of
Delaware.

 

13



--------------------------------------------------------------------------------

SECTION 3.7    Conference Telephone Meetings. Members of the Board or any
committee thereof may participate in a meeting of the Board or such committee by
means of conference telephone or other communications equipment by means of
which all persons participating in the meeting can hear each other, and such
participation in a meeting shall constitute presence in person at such meeting.

SECTION 3.8    Quorum. A whole number of directors equal to at least a majority
of the Whole Board shall constitute a quorum for the transaction of business,
but if at any meeting of the Board there shall be less than a quorum present, a
majority of the directors present may, to the fullest extent permitted by law,
adjourn the meeting from time to time without further notice unless (A) the
date, time and place, if any, of the adjourned meeting are not announced at the
time of adjournment, in which case notice conforming to the requirements
of Section 3.5 of these Bylaws shall be given to each director, or (B) the
meeting is adjourned for more than 24 hours, in which case the notice referred
to in clause (A) shall be given to those directors not present at the
announcement of the date, time and place of the adjourned meeting. Except as
otherwise expressly required by law, the Certificate of Incorporation or these
Bylaws, all matters shall be determined by the affirmative vote of a majority of
the directors present at a meeting at which a quorum is present. To the fullest
extent permitted by law, the directors present at a duly organized meeting may
continue to transact business until adjournment, notwithstanding the withdrawal
of enough directors to leave less than a quorum.

SECTION 3.9    Vacancies. Subject to applicable law and the rights of the
holders of any series of Preferred Stock then outstanding and the
then-applicable terms and conditions of the Stockholders’ Agreement, any newly
created directorship that results from an increase in the number of directors or
any vacancy on the Board that results from the death, resignation,
disqualification or removal of any director or from any other cause shall,
unless otherwise required by law or by resolution of the Board, be filled by the
affirmative vote of a majority of the total number of directors then in office,
even if less than a quorum, or by a sole remaining director, or by the
affirmative vote of the holders of a majority of the voting power of the
outstanding shares of stock of the Corporation entitled to vote generally for
the election of directors, voting together as a single class and acting at a
meeting of the stockholders in accordance with the DGCL, the Certificate of
Incorporation and these Bylaws. Any director elected to fill a vacancy not
resulting from an increase in the number of directors shall hold office for the
remaining term of his predecessor. No decrease in the number of authorized
directors constituting the Board shall shorten the term of any incumbent
director.

SECTION 3.10    Removal. Subject to the rights of the holders of shares of any
series of Preferred Stock, if any, to elect additional directors pursuant to the
Certificate of Incorporation (including any certificate of designation
thereunder) and the then-applicable terms and conditions of the Stockholders’
Agreement, any director may be removed at any time either for or without cause,
upon the affirmative vote of the holders of a majority of the voting power of
the outstanding shares of stock of the Corporation entitled to vote generally
for the election of directors, voting together as a single class and acting at a
meeting of the stockholders in accordance with the DGCL, the Certificate of
Incorporation and these Bylaws. Except as applicable law otherwise provides,
cause for the removal of a director shall be deemed to exist only if the
director whose removal is proposed: (1) has been convicted of a felony by a
court of competent jurisdiction in connection with the duties of such director
to the Corporation and that

 

14



--------------------------------------------------------------------------------

conviction is no longer subject to direct appeal; (2) has been found to have
committed a breach of the duty of loyalty in connection with the duties of such
director to the Corporation or to have engaged in intentional or willful
misconduct in the performance of his duties to the Corporation in any matter of
substantial importance to the Corporation by a court of competent jurisdiction;
or (3) has been adjudicated by a court of competent jurisdiction to be mentally
incompetent, which mental incompetency directly affects his ability to serve as
a director of the Corporation.

SECTION 3.11    Records. The Board shall cause to be kept a record containing
the minutes of the proceedings of the meetings of the Board and of
the stockholders, appropriate stock books and registers and such books of
records and accounts as may be necessary for the proper conduct of the business
of the Corporation.

SECTION 3.12    Compensation. Unless otherwise restricted by the Certificate
of Incorporation or these Bylaws, the Board shall have authority to fix the
compensation of directors, including fees and reimbursement of expenses. Members
of committees may be allowed like compensation for attending committee meetings.

SECTION 3.13    Regulations. To the extent consistent with applicable law, the
Certificate of Incorporation and these Bylaws, the Board may adopt such
rules and regulations for the conduct of meetings of the Board and for the
management of the affairs and business of the Corporation as the Board may deem
appropriate.

ARTICLE IV

COMMITTEES

SECTION 4.1    Designation; Powers. Subject to the then-applicable terms and
conditions of the Stockholders’ Agreement, the Board may designate one or more
committees, each committee to consist of one or more of the directors of the
Corporation. Any such committee, to the extent permitted by applicable law and
to the extent provided in the resolution of the Board, shall have and may
exercise all the powers and authority of the Board in the management of the
business and affairs of the Corporation, and may authorize the seal of the
Corporation to be affixed to all papers which may require it.

SECTION 4.2    Procedure; Meetings; Quorum. Any committee designated pursuant
to Section 4.1 shall choose its own chairman in the event the chairman has not
been selected by the Board by a majority vote of the members then in attendance
at a meeting of the committee so long as a quorum is present, shall keep regular
minutes of its proceedings, and shall meet at such times and at such place or
places as may be provided by the charter of such committee or by resolution of
such committee or resolution of the Board. At every meeting of any such
committee, the presence of a majority of all the members thereof shall
constitute a quorum and the affirmative vote of a majority of the members
present at a meeting where a quorum is present shall be necessary for the
adoption by it of any resolution. The Board shall adopt a charter for each
committee for which a charter is required by applicable laws, regulations or
stock exchange rules, may adopt a charter for any other committee, and may adopt
other rules and regulations for the governance of any committee not inconsistent
with the provisions of these Bylaws or any such charter, and each committee may
adopt its own rules and regulations of governance, to the extent not
inconsistent with these Bylaws or any charter or other rules and regulations
adopted by the Board.

 

15



--------------------------------------------------------------------------------

SECTION 4.3    Substitution of Members. The Board may designate one or more
directors as alternate members of any committee, who may replace any absent or
disqualified member at any meeting of such committee. In the absence or
disqualification of a member of a committee, the member or members present at
any meeting and not disqualified from voting, whether or not constituting a
quorum, may unanimously appoint another member of the Board to act at the
meeting in the place of the absent or disqualified member.

ARTICLE V

OFFICERS

SECTION 5.1    Officers. The Board shall elect the officers of the Corporation,
which shall include a Chairman of the Board, a Chief Executive Officer, a
President, Executive Vice Presidents, Senior Vice Presidents, a Secretary, a
Treasurer and such other officers as the Board from time to time may deem
proper. The Chairman of the Board shall be chosen from among the directors. All
officers elected by the Board shall each have such powers and duties as
generally pertain to their respective offices, subject to the specific
provisions of this Article V. Such officers shall also have such powers and
duties as from time to time may be conferred by the Board or by any committee
thereof or, with respect to any Executive Vice President, Senior Vice President,
Treasurer or Secretary, by the Chairman of the Board, Chief Executive Officer or
President, if any. The Board or any committee thereof may from time to time
elect, or the Chairman of the Board, Chief Executive Officer or President, if
any, may appoint, such other officers (including a Chief Financial Officer,
Chief Operating Officer and one or more Senior Vice Presidents, Assistant
Secretaries and Assistant Treasurers) and such agents, as may be necessary or
desirable for the conduct of the business of the Corporation. Such other
officers and agents shall have such duties and shall hold their offices for such
terms as shall be provided in these Bylaws or as may be prescribed by the Board
or such committee thereof or by the Chairman of the Board, Chief Executive
Officer or President, as the case may be. Any number of offices may be held by
the same person.

SECTION 5.2    Election and Term of Office. Each officer shall hold office until
his successor shall have been duly elected or appointed and shall have qualified
or until his death or until he shall resign, but any officer may be removed from
office at any time by the affirmative vote of a majority of the Board or, except
in the case of an officer or agent elected by the Board, by the Chairman of the
Board, Chief Executive Officer or President, if any. Such removal shall be
without prejudice to the contractual rights, if any, of the person so
removed. No elected officer shall have any contractual rights against the
Corporation for compensation by virtue of such election beyond the date of the
election of his successor, his death, his resignation or his removal, whichever
event shall first occur, except as otherwise provided in an employment contract
or under an employee deferred compensation plan.

SECTION 5.3    Chairman of the Board. The Chairman of the Board shall preside at
all meetings of the Board. The Chairman of the Board shall be responsible for
the general management of the affairs of the Corporation and shall perform all
duties incidental to his office that may be required by law and all such other
duties as are properly required of him by the

 

16



--------------------------------------------------------------------------------

Board. He shall make reports to the Board and shall see that all orders and
resolutions of the Board and of any committee thereof are carried into effect.
The Chairman of the Board may also serve as Chief Executive Officer, if so
elected by the Board.

SECTION 5.4    Chief Executive Officer. The Chief Executive Officer shall act in
a general executive capacity and shall assist the Chairman of the Board in the
administration and operation of the Corporation’s business and general
supervision of its policies and affairs. The Chief Executive Officer shall, in
the absence of or because of the inability to act of the Chairman of the Board,
perform all duties of the Chairman of the Board and, if the Chief Executive
Officer is also a director, preside at all meetings of the Board. The Chief
Executive Officer shall have the authority to sign, in the name and on behalf of
the Corporation, checks, orders, contracts, leases, notes, drafts and all other
documents and instruments in connection with the business of the Corporation.

SECTION 5.5    President. The President, if any, shall have such powers and
shall perform such duties as shall be assigned to him by the Board. In the
absence (or inability or refusal to act) of the Chairman of the Board and Chief
Executive Officer, the President (if any and if he or she shall be a director)
shall preside when present at all meetings of the Board.

SECTION 5.6    Executive Vice Presidents and Senior Vice Presidents. Each
Executive Vice President and Senior Vice President, if any, shall have such
powers and shall perform such duties as shall be assigned to him by the Board or
the Chairman of the Board, the Chief Executive Officer or the President, if any.

SECTION 5.7    Treasurer. The Treasurer, if any, shall exercise general
supervision over the receipt, custody and disbursement of corporate funds. He
shall have such further powers and duties and shall be subject to such
directions as may be granted or imposed upon him from time to time by the Board,
the Chairman of the Board, the Chief Executive Officer or the President, if any.

SECTION 5.8    Secretary. The Secretary, if any, shall keep or cause to be kept
in one or more books provided for that purpose, the minutes of all meetings of
the Board, the committees of the Board and the stockholders; he shall see that
all notices are duly given in accordance with the provisions of these Bylaws and
as required by applicable law; he shall be custodian of the records and the seal
of the Corporation and affix and attest the seal to all stock certificates of
the Corporation (unless the seal of the Corporation on such certificates shall
be a facsimile, as hereinafter provided) and affix and attest the seal to all
other documents to be executed on behalf of the Corporation under its seal; and
he shall see that the books, reports, statements, certificates and other
documents and records required by law to be kept and filed are properly kept and
filed; and in general, he shall perform all the duties incident to the office of
Secretary and such other duties as from time to time may be assigned to him by
the Board, the Chairman of the Board, the Chief Executive Officer or the
President, if any.

SECTION 5.9    Vacancies. A newly created elected office and a vacancy in any
elected office because of death, resignation or removal may be filled by the
Board for the unexpired portion of the term at any meeting of the Board. Any
vacancy in an office appointed by the Chairman of the Board, the Chief Executive
Officer or the President, if any, because of death, resignation or removal may
also be filled by the Chairman of the Board, the Chief Executive Officer or the
President, if any.

 

17



--------------------------------------------------------------------------------

SECTION 5.10    Action with Respect to Securities of Other Corporations. Unless
otherwise directed by the Board, the Chief Executive Officer or any officer
authorized by the Chairman of the Board, the Chief Executive Officer or the
President, shall have power to vote and otherwise act on behalf of the
Corporation, in person or by proxy, at any meeting of security holders of or
with respect to any action of security holders of any other corporation or
entity in which the Corporation may hold securities and otherwise to exercise
any and all rights and powers that the Corporation may possess by reason of its
ownership of securities in such other corporation.

SECTION 5.11    Delegation. The Board may from time to time delegate the powers
and duties of any officer to any other officer or agent, notwithstanding any
provision hereof.

ARTICLE VI

STOCK CERTIFICATES AND TRANSFERS

SECTION 6.1    Stock Certificates and Transfers.

(A)    The shares of the Corporation shall be represented by certificates,
provided that the Board may provide by resolution or resolutions that some or
all of any or all classes or series of its stock may be uncertificated shares.
Every holder of stock represented by certificates shall be entitled to have a
certificate signed by or in the name of the Corporation by any two authorized
officers of the Corporation, certifying the number of shares owned by such
holder in the Corporation. Any or all the signatures on the certificate may be a
facsimile. The shares of the stock of the Corporation shall be entered in the
books of the Corporation as they are issued and shall exhibit the holder’s name
and number of shares. Subject to the provisions of the Certificate of
Incorporation, the shares of the stock of the Corporation shall be transferred
on the books of the Corporation, which may be maintained by a third-party
registrar or transfer agent, by the holder thereof in person or by his attorney,
upon surrender for cancellation of certificates for at least the same number of
shares, with an assignment and power of transfer endorsed thereon or attached
thereto, duly executed, with such proof of the authenticity of the signature as
the Corporation or its agents may reasonably require or upon receipt of proper
transfer instructions from the registered holder of uncertificated shares and
upon compliance with appropriate procedures for transferring shares in
uncertificated form, at which time the Corporation shall issue a new certificate
to the person entitled thereto (if the stock is then represented by
certificates), cancel the old certificate and record the transaction upon its
books.

(B)    Each certificated share of stock shall be signed, countersigned and
registered in the manner required by law. In case any officer, transfer agent or
registrar who has signed or whose facsimile signature has been placed upon a
certificate has ceased to be such officer, transfer agent or registrar before
such certificate is issued, it may be issued by the Corporation with the same
effect as if he were such officer, transfer agent or registrar at the date of
issue.

 

18



--------------------------------------------------------------------------------

SECTION 6.2    Lost, Stolen or Destroyed Certificates. No certificate for shares
or uncertificated shares of stock in the Corporation shall be issued in place of
any certificate alleged to have been lost, destroyed or stolen, except on
production of such evidence of such loss, destruction or theft and on delivery
to the Corporation of a bond of indemnity in such amount, upon such terms and
secured by such surety, as the Board or any financial officer may in its or his
discretion require.

SECTION 6.3    Ownership of Shares. The Corporation shall be entitled to treat
the holder of record of any share or shares of stock of the Corporation as the
holder in fact thereof and, accordingly, shall not be bound to recognize any
equitable or other claim to or interest in such share or shares on the part of
any other person, whether or not it shall have express or other notice thereof,
except as otherwise required by the laws of the State of Delaware.

SECTION 6.4    Regulations Regarding Certificates. The Board shall have the
power and authority to make all such rules and regulations concerning the issue,
transfer and registration or the replacement of certificates for shares of stock
of the Corporation. The Corporation may enter into additional agreements with
stockholders to restrict the transfer of stock of the Corporation in any manner
not prohibited by the DGCL.

ARTICLE VII

MISCELLANEOUS PROVISIONS

SECTION 7.1    Fiscal Year. The fiscal year of the Corporation shall begin on
the first day of January and end on the 31st day of December of each year.

SECTION 7.2    Dividends. Except as otherwise provided by law or the Certificate
of Incorporation, the Board may from time to time declare, and the Corporation
may pay, dividends on its outstanding shares of stock, which dividends may be
paid in either cash, property or shares of stock of the Corporation. A member of
the Board, or a member of any committee designated by the Board, shall be fully
protected in relying in good faith upon the records of the Corporation and upon
such information, opinions, reports or statements presented to the Corporation
by any of its officers or employees, or committees of the Board, or by any other
person as to matters the director reasonably believes are within such other
person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Corporation, as to the value and amount
of the assets, liabilities or net profits of the Corporation, or any other facts
pertinent to the existence and amount of surplus or other funds from which
dividends might properly be declared and paid.

SECTION 7.3    Seal. If the Board determines that the Corporation shall have a
corporate seal, the corporate seal shall have inscribed thereon the words
“Corporate Seal,” the year of incorporation and the words “Roan Resources, Inc.
— Delaware.”

SECTION 7.4    Waiver of Notice. Whenever any notice is required to be given to
any stockholder or director of the Corporation under the provisions of the DGCL,
the Certificate of Incorporation or these Bylaws, a waiver thereof in writing,
including by electronic transmission, signed or given by the person or persons
entitled to such notice, whether before or after the time stated therein, shall
be deemed equivalent to the giving of such notice. Neither the business to be
transacted at, nor the purpose of, any annual or special meeting of the
stockholders or the Board or committee thereof need be specified in any waiver
of notice of such meeting. Attendance of a

 

19



--------------------------------------------------------------------------------

person at a meeting shall constitute a waiver of notice of such meeting, except
when the person attends a meeting for the express purpose of objecting at the
beginning of the meeting, to the transaction of any business because the meeting
is not lawfully called or convened.

SECTION 7.5    Resignations. Any director or any officer, whether elected or
appointed, may resign at any time by giving written notice, including by
electronic transmission, of such resignation to the Chairman of the Board, the
Chief Executive Officer, the President (if any) or the Secretary, and such
resignation shall be deemed to be effective as of the close of business on the
date said notice is received by the Chairman of the Board, the Chief Executive
Officer, the President or the Secretary, or at such later time as is specified
therein. No formal action shall be required of the Board or the stockholders to
make any such resignation effective.

SECTION 7.6    Indemnification and Advancement of Expenses.

(A)    The Corporation shall indemnify and hold harmless, to the fullest extent
permitted by applicable law as it presently exists or may hereafter be amended,
any person who was or is made a party or is threatened to be made a party to or
is otherwise involved in any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“proceeding”) by reason of the fact that he, or a person for whom he is the
legal representative, is or was a director or officer of the Corporation or,
while a director or officer of the Corporation, is or was serving at the request
of the Corporation as a director, officer, trustee, employee or agent of another
corporation or of a partnership, joint venture, trust, other enterprise or
nonprofit entity, including service with respect to an employee benefit plan (a
“Covered Person”), whether the basis of such proceeding is alleged action in an
official capacity as a director, officer, trustee, employee or agent, or in any
other capacity while serving as a director, officer, trustee, employee or agent,
against all expenses, liability and loss (including, without limitation,
attorneys’ fees, judgments, fines, ERISA excise taxes and penalties and amounts
paid in settlement) reasonably incurred or suffered by such Covered Person in
connection with such proceeding.

(B)    The Corporation shall, to the fullest extent not prohibited by applicable
law as it presently exists or may hereafter be amended, pay the expenses
(including attorneys’ fees) incurred by a Covered Person in defending any
proceeding in advance of its final disposition; provided, however, that to the
extent required by applicable law, such payment of expenses in advance of the
final disposition of the proceeding shall be made only upon receipt of an
undertaking by the Covered Person to repay all amounts advanced if it should be
ultimately determined by final judicial decision from which there is no further
right to appeal (hereinafter, a “final adjudication”) that the Covered Person is
not entitled to be indemnified under this Section 7.6 or otherwise.

(C)    The rights to indemnification and advancement of expenses under
this Section 7.6 shall be contract rights and such rights shall continue as to a
Covered Person who has ceased to be a director, officer, trustee, employee or
agent and shall inure to the benefit of his heirs, executors and
administrators. Notwithstanding the foregoing provisions of this Section 7.6,
except for proceedings to enforce rights to indemnification and advancement of
expenses, the Corporation shall indemnify and advance expenses to a Covered
Person in connection with a proceeding (or part thereof) initiated by such
Covered Person only if such proceeding (or part thereof) was authorized by the
Board.

 

20



--------------------------------------------------------------------------------

(D)    If a claim for indemnification under this Section 7.6 (following the
final disposition of such proceeding) is not paid in full within 60 days after
the Corporation has received a claim therefor by the Covered Person, or if a
claim for any advancement of expenses under this Section 7.6 is not paid in full
within 30 days after the Corporation has received a statement or statements
requesting such amounts to be advanced, the Covered Person shall thereupon (but
not before) be entitled to file suit to recover the unpaid amount of such
claim. If successful in whole or in part, the Covered Person shall be entitled
to be paid the expense of prosecuting such claim, or a claim brought by the
Corporation to recover an advancement of expenses pursuant to the terms of an
undertaking, to the fullest extent permitted by applicable law. In any such
action, the Corporation shall have the burden of proving that the Covered Person
is not entitled to the requested indemnification or advancement of expenses
under applicable law. In (1) any suit brought by a Covered Person to enforce a
right to indemnification hereunder (but not in a suit brought by a Covered
Person to enforce a right to an advancement of expenses) it shall be a defense
that, and (2) in any suit brought by the Corporation to recover an advancement
of expenses pursuant to the terms of an undertaking, the Corporation shall be
entitled to recover such expenses upon a final adjudication that, the Covered
Person has not met any applicable standard for indemnification set forth in the
DGCL. Neither the failure of the Corporation (including its directors who are
not parties to such action, a committee of such directors, independent legal
counsel or its stockholders) to have made a determination prior to the
commencement of such suit that indemnification of the Covered Person is proper
in the circumstances because the Covered Person has met the applicable standard
of conduct set forth in the DGCL, nor an actual determination by the Corporation
(including its directors who are not parties to such action, a committee of such
directors, independent legal counsel or its stockholders) that the Covered
Person has not met such applicable standard of conduct, shall create a
presumption that the Covered Person has not met the applicable standard of
conduct or, in the case of such a suit brought by the Covered Person, be a
defense to such suit. In any suit brought by the Covered Person to enforce a
right to indemnification or to an advancement of expenses hereunder, or brought
by the Corporation to recover an advancement of expenses pursuant to the terms
of an undertaking, the burden of proving that the Covered Person is not entitled
to be indemnified, or to such advancement of expenses, under this Section 7.6 or
otherwise shall be on the Corporation.

(E)    The rights conferred on any Covered Person by this Section 7.6 shall not
be exclusive of any other rights that such Covered Person may have or hereafter
acquire under any statute, any provision of the Certificate of Incorporation,
these Bylaws, any agreement or vote of stockholders or disinterested directors
or otherwise.

(F)    This Section 7.6 shall not limit the right of the Corporation, to the
extent and in the manner permitted by applicable law, to indemnify and to
advance expenses to persons other than Covered Persons when and as authorized by
appropriate corporate action.

(G)    Any Covered Person entitled to indemnification and/or advancement of
expenses, in each case pursuant to this Section 7.6, may have certain rights to
indemnification, advancement and/or insurance provided by one or more persons
with whom or which such Covered Person may be associated (including, without
limitation, any member of the Sponsor

 

21



--------------------------------------------------------------------------------

Group (as defined in the Certificate of Incorporation) or the Existing
Stockholder Group (as defined in the Certificate of Incorporation). The
Corporation hereby acknowledges and agrees that (1) the Corporation shall be the
indemnitor of first resort with respect to any proceeding, expense, liability or
matter that is the subject of this Section 7.6, (2) the Corporation shall be
primarily liable for all such obligations and any indemnification afforded to a
Covered Person in respect of a proceeding, expense, liability or matter that is
the subject of this Section 7.6, whether created by law, organizational or
constituent documents, contract or otherwise, (3) any obligation of any persons
with whom or which a Covered Person may be associated (including, without
limitation, any member of the Sponsor Group or the Existing Stockholder Group)
to indemnify such Covered Person and/or advance expenses or liabilities to such
Covered Person in respect of any proceeding shall be secondary to the
obligations of the Corporation hereunder, (4) the Corporation shall be required
to indemnify each Covered Person and advance expenses to each Covered Person
hereunder to the fullest extent provided herein without regard to any rights
such Covered Person may have against any other person with whom or which such
Covered Person may be associated (including, without limitation, any member of
the Sponsor Group or the Existing Stockholder Group) or insurer of any such
person, and (5) the Corporation irrevocably waives, relinquishes and releases
any other person with whom or which a Covered Person may be associated
(including, without limitation, any member of the Sponsor Group or the Existing
Stockholder Group) from any claim of contribution, subrogation or any other
recovery of any kind in respect of amounts paid by the Corporation hereunder.

(H)    The Corporation may maintain insurance, at its expense, to protect itself
and any person who is or was serving as a director, officer, employee or agent
of the Corporation or is or was serving at the request of the Corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise against any expense, liability or loss,
whether or not the Corporation would have the power to indemnify such person
against such expense, liability or loss under the DGCL.

SECTION 7.7    Facsimile and Electronic Signatures. In addition to the
provisions for use of facsimile or electronic signatures elsewhere specifically
authorized in these Bylaws, facsimile or electronic signatures of any officer or
officers of the Corporation may be used.

SECTION 7.8    Time Periods. In applying any provision of these Bylaws that
require an act be done or not done a specified number of days prior to an event
or that an act be done during a period of a specified number of days prior to an
event, calendar days shall be used, the day of the doing of the act shall be
excluded, and the day of the event shall be included.

SECTION 7.9    Reliance Upon Books, Reports and Records. Each director, each
member of any committee designated by the Board and each officer of the
Corporation shall, in the performance of his duties, be fully protected in
relying in good faith upon the records of the Corporation and upon information,
opinions, reports or statements presented to the Corporation by any of the
Corporation’s officers or employees, or committees designated by the Board, or
by any other person as to the matters the member reasonably believes are within
such other person’s professional or expert competence and who has been selected
with reasonable care by or on behalf of the Corporation.

 

22



--------------------------------------------------------------------------------

ARTICLE VIII

AMENDMENTS

SECTION 8.1    Amendments. In furtherance of, and not in limitation of, the
powers conferred by the laws of the State of Delaware, the Board is expressly
authorized to adopt, amend or repeal the Bylaws of the Corporation; provided,
however, that where an amendment to the Bylaws of the Corporation is to be acted
upon at a special meeting of directors, notice of such amendment, alteration or
repeal is contained in the notice or waiver of notice of such special
meeting. Any adoption, amendment or repeal of the Bylaws of the Corporation by
the Board shall require (A) prior to the date of the 2020 annual meeting of
stockholders of the Corporation (the “Trigger Date”), the approval of not not
less than 66 2/3% of the Whole Board, and (B) on and after the Trigger Date, the
approval of a majority of the Whole Board. Stockholders shall also have the
power to adopt, amend or repeal the Bylaws of the Corporation at any
time; provided, however, that, in addition to any vote of the holders of any
class or series of stock of the Corporation required by law or by the
Certificate of Incorporation or the then-applicable terms and conditions of the
Stockholders’ Agreement, the Bylaws of the Corporation may be adopted, altered,
amended or repealed by the stockholders of the Corporation only by the
affirmative vote of holders of not less than 66 2/3% in voting power of the
outstanding shares of stock entitled to vote thereon, voting together as a
single class. No Bylaws hereafter made or adopted, nor any repeal of or
amendment thereto, shall invalidate any prior act of the Board that was valid at
the time it was taken. So long as the Stockholders’ Agreement remains in effect,
the Board shall not approve any amendment, alteration or repeal of any provision
of these Bylaws, or the adoption of any new Bylaw, that would be contrary to or
inconsistent with the then-applicable terms and conditions of the Stockholders’
Agreement.

Notwithstanding the foregoing, (1) no amendment to the Stockholders’ Agreement
(whether or not such amendment modifies any provision of the Stockholders’
Agreement to which these Bylaws are subject) shall be deemed an amendment of
these Bylaws for purposes of this Section 8.1, and (2) no amendment, alteration
or repeal of Section 7.6 shall adversely affect any right or protection existing
under these Bylaws immediately prior to such amendment, alteration or repeal,
including any right or protection of a present or former director, officer or
employee thereunder in respect of any act or omission occurring prior to the
time of such amendment.

 

23



--------------------------------------------------------------------------------

EXHIBIT D

AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION OF LINN

[See attached.]



--------------------------------------------------------------------------------

FORM OF

AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

LINN ENERGY, INC.

Linn Energy, Inc. (the “Corporation”), a corporation organized and existing
under the General Corporation Law of the State of Delaware as set forth in Title
8 of the Delaware Code (the “DGCL”), hereby certifies as follows:

(1) The Certificate of Incorporation of the Corporation (as amended, the
“Certificate of Incorporation”) was filed with the Secretary of State of the
State of Delaware on July 11, 2018.

(2) This Amended and Restated Certificate of Incorporation, which restates,
integrates and also further amends the Certificate of Incorporation, has been
duly adopted in accordance with Sections 242 and 245 of the DGCL. References to
this “Certificate of Incorporation” herein refer to the Certificate of
Incorporation, as amended, restated, supplemented and otherwise modified from
time to time.

(3) The Certificate of Incorporation is hereby amended, integrated and restated
in its entirety to read as follows:

FIRST: The name of the corporation is Linn Energy, Inc.

SECOND: The address of the Corporation’s registered office in the State of
Delaware is 1209 Orange Street, Wilmington, County of New Castle, DE 19801. The
name of its registered agent at such address is The Corporation Trust Company.

THIRD: The purpose of the Corporation is to engage in any lawful act or activity
for which corporations may be organized under the DGCL. The Corporation shall
have all power necessary or convenient to the conduct, promotion or attainment
of such acts and activities.

FOURTH: The total number of shares of all classes of capital stock that the
Corporation shall have authority to issue is one thousand (1,000) shares of
common stock, par value of One Cent ($0.01) per share.

FIFTH: The name of the initial directors, who shall serve until the first annual
meeting of stockholders or until their successors are elected and qualified, are
as follows:

Tony C. Maranto

David M. Edwards

The mailing address of each of the initial directors is 14701 Hertz Quail
Springs Pkwy, Oklahoma City, OK, 73134.

SIXTH: In furtherance of, and not in limitation of, the powers conferred by the
DGCL, the Board of Directors is expressly authorized and empowered to adopt,
amend or repeal the bylaws of the Corporation.



--------------------------------------------------------------------------------

SEVENTH: The number of directors of the Corporation shall be as specified in, or
determined in the manner provided in, the bylaws of the Corporation. Unless and
except to the extent that the bylaws of the Corporation so provide, the election
of directors need not be by written ballot.

EIGHTH: The business and affairs of the Corporation shall be managed by or under
the direction of the Board of Directors of the Corporation.

NINTH: No director of the corporation shall be liable to the Corporation or its
stockholders for monetary damages for breach of fiduciary duty as a director,
except for liability (i) for any breach of the director’s duty of loyalty to the
Corporation or its stockholders, (ii) for acts or omissions not in good faith or
which involve intentional misconduct or a knowing violation of law, (iii) under
Section 174 of the DGCL, or (iv) for any transaction from which the director
derived an improper personal benefit. Any repeal or modification of this Article
TENTH shall be prospective only and shall not adversely affect any right or
protection of, or limitation of the liability of, a director of the Corporation
existing at, or arising out of facts or incidents occurring prior to, the
effective date of such repeal or modification.

TENTH: The Corporation reserves the right at any time, and from time to time, to
amend, change, or repeal any provision contained in this certificate of
incorporation, and other provisions authorized by the laws of the State of
Delaware at the time in force may be added or inserted, in the manner now or
hereafter prescribed by law; and all rights, preferences and privileges of any
nature conferred upon directors, stockholders, or any other persons by and
pursuant to this certificate of incorporation in its present form or as
hereafter amended are granted subject to the rights reserved in this Article
TENTH.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate of
Incorporation as of this [●] day of September, 2018.

 

ROAN RESOURCES, INC. By:  

     

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT E

SECOND AMENDED AND RESTATED

BYLAWS OF LINN

[See attached.]



--------------------------------------------------------------------------------

Exhibit E

FORM OF

SECOND AMENDED AND RESTATED BYLAWS

OF

LINN ENERGY, INC.

A Delaware Corporation

Date of Adoption:

September     , 2018



--------------------------------------------------------------------------------

FORM OF

SECOND AMENDED AND RESTATED BYLAWS

OF

LINN ENERGY, INC.

ARTICLE I

OFFICES

Section 1.    Registered Office. The registered office of Linn Energy, Inc. (the
“Corporation”) required by the General Corporation Law of the State of Delaware
(the “DGCL”) to be maintained in the State of Delaware, shall be the registered
office named in the original Certificate of Incorporation of the Corporation (as
the same may be amended and restated from time to time, the “Certificate of
Incorporation”), or such other office as may be designated from time to time by
the Board of Directors of the Corporation (the “Board of Directors”) in the
manner provided by law. Should the Corporation maintain a principal office
within the State of Delaware such registered office need not be identical to
such principal office of the Corporation.

Section 2.    Other Offices. The Corporation may have offices at such other
places both within and without the State of Delaware as the Board of Directors
may from time to time determine or as the business of the Corporation may
require.

ARTICLE II

STOCKHOLDERS

Section 1.    Place of Meetings. All meetings of the stockholders shall be held
at the principal office of the Corporation, or at such other place within or
without the State of Delaware as shall be specified or fixed in the notices or
waivers of notice thereof.

Section 2.    Quorum; Adjournment of Meetings. Unless otherwise required by law
or provided in the Certificate of Incorporation or these bylaws, the holders of
shares of stock with a majority of the voting power entitled to vote thereat,
present in person or represented by proxy, shall constitute a quorum at any
meeting of stockholders for the transaction of business. The stockholders
present at a duly organized meeting may continue to transact business until
adjournment, notwithstanding the withdrawal of enough stockholders to leave less
than a quorum. Shares of the Corporation’s stock belonging to the Corporation or
to another corporation, if such shares of stock representing a majority of the
voting power entitled to vote in the election of directors of such other
corporation are held, directly or indirectly, by the Corporation, shall neither
be entitled to vote nor be counted for quorum purposes; provided, however, that
the foregoing shall not limit the right of the Corporation or any subsidiary of
the Corporation to vote stock, including but not limited to its own stock, held
by it in a fiduciary capacity.

Notwithstanding the other provisions of the Certificate of Incorporation or
these bylaws, the chairman of the meeting or the holders of shares of stock with
a majority of the voting power present in person or represented by proxy at any
meeting of stockholders, whether or not a

 

1



--------------------------------------------------------------------------------

quorum is present, shall have the power to adjourn such meeting from time to
time, without any notice other than announcement at the meeting of the time and
place of the holding of the adjourned meeting; provided, however, if the
adjournment is for more than thirty (30) days, or if after the adjournment a new
record date is fixed for the adjourned meeting, a notice of the adjourned
meeting shall be given to each stockholder of record entitled to vote at such
meeting. At any such adjourned meeting at which a quorum shall be present or
represented any business may be transacted which might have been transacted at
the meeting as originally called.

Section 3.    Annual Meetings. An annual meeting of the stockholders, for the
election of directors to succeed those whose terms expire and for the
transaction of such other business as may properly come before the meeting,
shall be held at such place, within or without the State of Delaware, on such
date, and at such time as the Board of Directors shall fix and set forth in the
notice of the meeting, which date shall be within thirteen (13) months
subsequent to the later of the date of incorporation or the last annual meeting
of stockholders.

Section 4.    Special Meetings. Unless otherwise provided in the Certificate of
Incorporation, special meetings of the stockholders for any purpose or purposes
may be called at any time by the Chairman of the Board (if any), by the Chief
Executive Officer or by a majority of the Board of Directors, or by a majority
of the executive committee (if any), and shall be called by the Chairman of the
Board (if any), by the Chief Executive Officer or the Secretary upon the written
request therefor, stating the purpose or purposes of the meeting, delivered to
such officer, signed by the holder(s) of at least twenty five percent (25%) of
the issued and outstanding stock entitled to vote at such meeting.

Section 5.    Record Date. For the purpose of determining stockholders entitled
to notice of or to vote at any meeting of stockholders, or any adjournment
thereof, or entitled to express consent to corporate action in writing without a
meeting, or entitled to receive payment of any dividend or other distribution or
allotment of any rights, or entitled to exercise any rights in respect of any
change, conversion or exchange of stock or for the purpose of any other lawful
action, the Board of Directors of the Corporation may fix, in advance, a date as
the record date for any such determination of stockholders, which date shall not
be more than sixty (60) days nor less than ten (10) days before the date of such
meeting, nor more than sixty (60) days prior to any other action.

If the Board of Directors does not fix a record date for any meeting of the
stockholders, the record date for determining stockholders entitled to notice of
or to vote at such meeting shall be at the close of business on the day next
preceding the day on which notice is given, or, if in accordance with Article
VIII, Section 3 of these bylaws notice is waived, at the close of business on
the day next preceding the day on which the meeting is held. If, in accordance
with Section 12 of this Article II, corporate action without a meeting of
stockholders is to be taken, the record date for determining stockholders
entitled to express consent to such corporate action in writing, when no prior
action by the Board of Directors is necessary, shall be the day on which the
first written consent is expressed. The record date for determining stockholders
for any other purpose shall be at the close of business on the day on which the
Board of Directors adopts the resolution relating thereto.

 

2



--------------------------------------------------------------------------------

A determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the Board of Directors may fix a new record date for the adjourned
meeting.

Section 6.    Notice of Meetings. Written notice of the place, date and hour of
all meetings, and, in case of a special meeting, the purpose or purposes for
which the meeting is called, shall be given by or at the direction of the
Chairman of the Board (if any) or the Chief Executive Officer, the Secretary or
the other person(s) calling the meeting to each stockholder entitled to vote
thereat and shall be delivered not less than ten (10) nor more than sixty
(60) days before the date of the meeting, personally, by electronic transmission
or by mail. If mailed, notice is given when deposited in the United States mail,
postage prepaid, directed to the stockholder at his or her address as it appears
on the records of the Corporation. The Corporation may provide stockholders with
notice of a meeting by electronic transmission provided such stockholders have
consented to receiving electronic notice.

Section 7.    Stock List. A complete list of stockholders entitled to vote at
any meeting of stockholders, arranged in alphabetical order for each class of
stock and showing the address of each such stockholder and the number of shares
registered in the name of such stockholder, shall be open to the examination of
any stockholder, for any purpose germane to the meeting, during ordinary
business hours, for a period of at least ten (10) days prior to the meeting,
either on a reasonably accessible electronic network, provided that the
information required to gain access to the list is provided with the notice of
the meeting, or during ordinary business hours, at the principal place of
business of the Corporation. The stock list shall also be produced and kept at
the time and place of the meeting during the whole time thereof, and may be
inspected by any stockholder who is present. If the meeting is to be held solely
by means of remote communication, then the list shall also be open to the
examination of any stockholder during the whole time of the meeting on a
reasonably accessible electronic network, and the information required to access
such list shall be provided with the notice of the meeting.

Section 8.    Proxies. Each stockholder entitled to vote at a meeting of
stockholders or to express consent or dissent to a corporate action in writing
without a meeting may authorize another person or persons to act for him by
proxy. Proxies for use at any meeting of stockholders shall be filed with the
Secretary, or such other officer as the Board of Directors may from time to time
determine by resolution, before or at the time of the meeting. All proxies shall
be received and taken charge of and all ballots shall be received and canvassed
by the secretary of the meeting who shall decide all questions touching upon the
qualification of voters, the validity of the proxies, and the acceptance or
rejection of votes, unless an inspector or inspectors shall have been appointed
by the chairman of the meeting, in which event such inspector or inspectors
shall decide all such questions.

No proxy shall be valid after three (3) years from its date, unless the proxy
provides for a longer period. Each proxy shall be revocable unless expressly
provided therein to be irrevocable and coupled with an interest sufficient in
law to support an irrevocable power.

Should a proxy designate two or more persons to act as proxies, unless such
instrument shall provide the contrary, a majority of such persons present at any
meeting at which their powers thereunder are to be exercised shall have and may
exercise all the powers of voting or

 

3



--------------------------------------------------------------------------------

giving consents thereby conferred, or if only one be present, then such powers
may be exercised by that one; or, if an even number attend and a majority do not
agree on any particular issue, each proxy so attending shall be entitled to
exercise such powers in respect of the same portion of the shares as he or she
is of the proxies representing such shares.

Section 9.    Voting; Elections; Inspectors. Unless otherwise required by law or
provided in the Certificate of Incorporation, each stockholder shall have one
vote for each share of stock entitled to vote which is registered in his or her
name on the record date for the meeting. Shares registered in the name of
another corporation, domestic or foreign, may be voted by such officer, agent or
proxy as the bylaw (or comparable instrument) of such corporation may prescribe,
or in the absence of such provision, as the Board of Directors (or comparable
body) of such corporation may determine. Shares registered in the name of a
deceased person may be voted by his or her executor or administrator, either in
person or by proxy.

All elections for directors shall be by written ballot unless otherwise provided
in the Certificate of Incorporation. Unless otherwise provided in the
Certificate of Incorporation or these bylaws, directors shall be elected by a
plurality of the votes cast by the holders of shares of stock entitled to vote
in the election of directors at a meeting of stockholders at which a quorum is
present. All other elections and questions presented to the stockholders at a
meeting at which a quorum is present shall, unless otherwise provided by the
Certificate of Incorporation, these bylaws, the rules or regulations of any
stock exchange applicable to the Corporation, or applicable law or pursuant to
any regulation applicable to the Corporation or its securities, be decided by
the affirmative vote of the holders of a majority in voting power of the shares
of stock of the Corporation which are present in person or by proxy and entitled
to vote thereon. Every stock vote shall be taken by written ballots, each of
which shall state the name of the stockholder or proxy voting and such other
information as may be required under the procedure established for the meeting.

At any meeting at which a vote is taken by ballots, the chairman of the meeting
may appoint one or more inspectors, each of whom shall subscribe an oath or
affirmation to execute faithfully the duties of inspector at such meeting with
strict impartiality and according to the best of his or her ability. Such
inspector shall ascertain the number of shares of capital stock of the
Corporation outstanding and the voting power of each such share, determine the
shares of capital stock of the Corporation represented at the meeting and the
validity of proxies and ballots, count all votes and ballots, determine and
retain for a reasonable period a record of the disposition of any challenges
made to any determination by the inspectors, and certify their determination of
the number of shares of capital stock of the Corporation represented at the
meeting and such inspectors’ count of all votes and ballots. Such certification
and report shall specify such other information as may be required by law. In
determining the validity and counting of proxies and ballots cast at any meeting
of stockholders of the Corporation, the inspectors may consider such information
as is permitted by applicable law. The chairman of the meeting may appoint any
person to serve as inspector, except no candidate for the office of director
shall be appointed as an inspector.

Unless otherwise provided in the Certificate of Incorporation, cumulative voting
for the election of directors shall be prohibited.

 

4



--------------------------------------------------------------------------------

Section 10.    Conduct of Meetings. The meetings of the stockholders shall be
presided over by the Chairman of the Board (if any), or if he or she is not
present, by the Chief Executive Officer, or if neither the Chairman of the Board
(if any), nor Chief Executive Officer is present, by a chairman elected at the
meeting. The Secretary of the Corporation, if present, shall act as secretary of
such meetings, or if he or she is not present, an Assistant Secretary shall so
act; if neither the Secretary nor an Assistant Secretary is present, then a
secretary shall be appointed by the chairman of the meeting. The chairman of any
meeting of stockholders shall determine the order of business and the procedure
at the meeting, including such regulation of the manner of voting and the
conduct of discussion as seem to him in order.

Section 11.    Treasury Stock. The Corporation shall not vote, directly or
indirectly, shares of its own stock owned by it or any other corporation, if a
majority of shares entitled to vote in the election of directors of such other
corporation is held, directly or indirectly by the Corporation and such shares
shall not be counted for quorum purposes.

Section 12.    Action Without Meeting. Unless otherwise provided in the
Certificate of Incorporation, any action permitted or required by law, the
Certificate of Incorporation or these bylaws to be taken at a meeting of
stockholders, may be taken without a meeting, without prior notice and without a
vote, if a consent in writing, setting forth the action so taken, shall be
signed by the holders of outstanding stock having not less than the minimum
number of votes that would be necessary to authorize or take such action at a
meeting at which all shares entitled to vote thereon were present and voted.
Prompt notice of the taking of the corporate action without a meeting by less
than a unanimous written consent shall be given by the Secretary to those
stockholders who have not consented in writing.

ARTICLE III

BOARD OF DIRECTORS

Section 1.    Power; Number; Term of Office. The business and affairs of the
Corporation shall be managed by or under the direction of the Board of
Directors, and subject to the restrictions imposed by law or the Certificate of
Incorporation, they may exercise all the powers of the Corporation.

The number of directors of the Corporation shall be determined from time to time
by resolution of the Board of Directors, unless the Certificate of Incorporation
fixes the number of directors, in which case a change in the number of directors
shall be made only by amendment of the Certificate of Incorporation. Each
director shall hold office for the term for which he or she is elected, and
until his or her successor shall have been elected and qualified or until his or
her earlier death, resignation or removal.

Unless otherwise provided in the Certificate of Incorporation, directors need
not be stockholders nor residents of the State of Delaware.

Section 2.    Quorum. Unless otherwise provided in the Certificate of
Incorporation, a majority of the total number of directors shall constitute a
quorum for the transaction of business of the Board of Directors and the vote of
a majority of the directors present at a meeting at which a quorum is present
shall be the act of the Board of Directors.

 

5



--------------------------------------------------------------------------------

Section 3.    Place of Meetings; Order of Business. The directors may hold their
meetings and may have an office and keep the books of the Corporation, except as
otherwise provided by law, in such place or places, within or without the State
of Delaware, as the Board of Directors may from time to time determine by
resolution. At all meetings of the Board of Directors business shall be
transacted in such order as shall from time to time be determined by the
Chairman of the Board (if any), or in his or her absence by the Chief Executive
Officer, or by resolution of the Board of Directors.

Section 4.    First Meeting. Each newly elected Board of Directors may hold its
first meeting for the purpose of organization and the transaction of business,
if a quorum is present, immediately after and at the same place as the annual
meeting of the stockholders. Notice of such meeting shall not be required.

Section 5.    Regular Meetings. Regular meetings of the Board of Directors shall
be held at such times and places as shall be designated from time to time by
resolution of the Board of Directors. Notice of such regular meetings shall not
be required.

Section 6.    Special Meetings. Special meetings of the Board of Directors may
be called by the Chairman of the Board (if any), the Chief Executive Officer or,
on the written request of any two directors, by the Secretary, in each case on
at least twenty-four (24) hours personal or written notice or on at least
twenty-four (24) hours’ notice by electronic transmission to each director. Such
notice, or any waiver thereof pursuant to Article VIII, Section 3 hereof, need
not state the purpose or purposes of such meeting, except as may otherwise be
required by law or provided for in the Certificate of Incorporation or these
bylaws.

Section 7.    Removal. Any director or the entire Board of Directors may be
removed, with or without cause, by the holders of a majority of the shares then
entitled to vote at an election of directors; provided that, unless the
Certificate of Incorporation otherwise provides, if the Board of Directors is
classified, then the stockholders may effect such removal only for cause; and
provided further that, if the Certificate of Incorporation expressly grants to
stockholders the right to cumulate votes for the election of directors and if
less than the entire Board of Directors is to be removed, no director may be
removed without cause if the votes cast against his or her removal would be
sufficient to elect him or her if then cumulatively voted at an election of the
entire Board of Directors, or, if there be classes of directors, at an election
of the class of directors of which such director is a part.

Section 8.    Vacancies; Increases in the Number of Directors. Unless otherwise
provided in the Certificate of Incorporation, vacancies and newly created
directorships resulting from any increase in the authorized number of directors
may be filled by a majority of the directors then in office, although less than
a quorum, or a sole remaining director; and any director so chosen shall hold
office until the next annual election and until his or her successor shall be
duly elected and shall qualify, unless sooner displaced.

If the directors of the Corporation are divided into classes, any directors
elected to fill vacancies or newly created directorships shall hold office until
the next election of the class for which such directors shall have been chosen,
and until their successors shall be duly elected and shall qualify.

 

6



--------------------------------------------------------------------------------

Section 9.    Compensation. Unless otherwise restricted by the Certificate of
Incorporation, the Board of Directors shall have the authority to fix the
compensation of directors.

Section 10.    Action Without a Meeting; Telephone Conference Meeting. Unless
otherwise restricted by the Certificate of Incorporation, any action required or
permitted to be taken at any meeting of the Board of Directors, or any committee
designated by the Board of Directors, may be taken without a meeting if all
members of the Board of Directors or committee, as the case may be, consent
thereto in writing or by electronic transmission, and the writing or writings or
electronic transmission or transmissions are filed with the minutes of
proceedings of the Board of Directors or committee. Such consent shall have the
same force and effect as a unanimous vote at a meeting, and may be stated as
such in any document or instrument filed with the Secretary of State of
Delaware.

Unless otherwise restricted by the Certificate of Incorporation, subject to the
requirement for notice of meetings, members of the Board of Directors, or
members of any committee designated by the Board of Directors, may participate
in a meeting of such Board of Directors or committee, as the case may be, by
means of a conference telephone or other communications equipment by means of
which all persons participating in the meeting can hear each other, and
participation in such a meeting shall constitute presence in person at such
meeting, except where a person participates in the meeting for the express
purpose of objecting to the transaction of any business on the ground that the
meeting is not lawfully called or convened.

Section 11.    Approval or Ratification of Acts or Contracts by Stockholders.
The Board of Directors in its discretion may submit any act or contract for
approval or ratification at any annual meeting of the stockholders, or at any
special meeting of the stockholders called for the purpose of considering any
such act or contract, and any act or contract that shall be approved or be
ratified by the vote of the holders of shares of stock representing a majority
of the voting power entitled to vote and present in person or by proxy at such
meeting (provided that a quorum is present), shall be as valid and as binding
upon the Corporation and upon all the stockholders as if it has been approved or
ratified by every stockholder of the Corporation. In addition, any such act or
contract may be approved or ratified by the written consent of the holders of
shares of stock representing a majority of the voting power entitled to vote and
such consent shall be as valid and as binding upon the Corporation and upon all
the stockholders as if it had been approved or ratified by every stockholder of
the Corporation.

ARTICLE IV

COMMITTEES

Section 1.    Designation; Powers. The Board of Directors may, by resolution
passed by a majority of the whole board, designate one or more committees,
including, if they shall so determine, an executive committee, each such
committee to consist of one or more of the directors of the Corporation. Any
such designated committee shall have and may exercise such of the powers and
authority of the Board of Directors in the management of the business and
affairs of the Corporation as may be provided in such resolution, except that no
such committee shall have the power or authority of the Board of Directors in
reference to amending the Certificate of Incorporation, adopting an agreement of
merger or consolidation, recommending

 

7



--------------------------------------------------------------------------------

to the stockholders an agreement of merger, recommending to the stockholders the
sale, lease or exchange of all or substantially all of the Corporation’s
property and assets, recommending to the stockholders a dissolution of the
Corporation or a revocation of a dissolution of the Corporation, or amending,
altering or repealing the bylaws or adopting new bylaws for the Corporation and,
unless such resolution or the Certificate of Incorporation expressly so
provides, no such committee shall have the power or authority to declare a
dividend or to authorize the issuance of stock. Any such designated committee
may authorize the seal of the Corporation to be affixed to all papers which may
require it. In addition to the above, such committee or committees shall have
such other powers and limitations of authority as may be determined from time to
time by resolution adopted by the Board of Directors.

Section 2.    Procedure; Meetings; Quorum. Any committee designated pursuant to
Section 1 of this Article IV shall choose its own chairman, shall keep regular
minutes of its proceedings and report the same to the Board of Directors when
requested, shall fix its own rules or procedures, and shall meet at such times
and at such place or places as may be provided by such rules, or by resolution
of such committee or resolution of the Board of Directors. At every meeting of
any such committee, the presence of a majority of all the members thereof shall
constitute a quorum and the affirmative vote of a majority of the members
present shall be necessary for the adoption by it of any resolution.

Section 3.    Substitution of Members. The Board of Directors may designate one
or more directors as alternate members of any committee, who may replace any
absent or disqualified member at any meeting of such committee. In the absence
or disqualification of a member of a committee, the member or members present at
any meeting and not disqualified from voting, whether or not constituting a
quorum, may unanimously appoint another member of the Board of Directors to act
at the meeting in the place of the absent or disqualified member.

ARTICLE V

OFFICERS

Section 1.    Number, Titles and Term of Office. The officers of the Corporation
shall be a Chief Executive Officer, President and a Secretary and, if the Board
of Directors so elects, a Chairman of the Board, one or more Vice Presidents
(any one or more of whom may be designated Executive Vice President or Senior
Vice President), a Chief Financial Officer and such other officers as the Board
of Directors may from time to time elect or appoint. Each officer shall hold
office until his or her successor shall be duly elected and shall qualify or
until his or her death or until he or she shall resign or shall have been
removed in the manner hereinafter provided. Any number of offices may be held by
the same person, unless the Certificate of Incorporation provides otherwise.
Except for the Chairman of the Board, if any, no officer need be a director.

Section 2.    Salaries. The salaries or other compensation of the officers and
agents of the Corporation shall be fixed from time to time by the Board of
Directors.

Section 3.    Removal. Any officer or agent elected or appointed by the Board of
Directors may be removed, either with or without cause, by the vote of a
majority of the whole Board of Directors at a special meeting called for the
purpose, or at any regular meeting of the Board of Directors. Election or
appointment of an officer or agent shall not of itself create contract rights.

 

8



--------------------------------------------------------------------------------

Section 4.    Vacancies. Any vacancy occurring in any office of the Corporation
may be filled by the Board of Directors.

Section 5.    Powers and Duties of the Chief Executive Officer. The President
shall be the Chief Executive Officer of the Corporation unless the Board of
Directors designates the Chairman of the Board or any other officer as Chief
Executive Officer. Subject to the control of the Board of Directors and the
executive committee (if any), the Chief Executive Officer shall have general
executive charge, management and control of the properties, business and
operations of the Corporation with all such powers as may be reasonably incident
to such responsibilities; he or she may agree upon and execute all leases,
contracts, evidences of indebtedness and other obligations in the name of the
Corporation and may sign all certificates for shares of capital stock of the
Corporation; and shall have such other powers and duties as designated in
accordance with these bylaws and as from time to time may be assigned to him by
the Board of Directors.

Section 6.    Powers and Duties of the Chairman of the Board. If elected, the
Chairman of the Board shall preside at all meetings of the stockholders and of
the Board of Directors; shall have such other powers and duties as designated in
these bylaws and as from time to time may be assigned to him by the Board of
Directors.

Section 7.    Powers and Duties of the President. Unless the Board of Directors
otherwise determines, the President shall have the authority to agree upon and
execute all leases, contracts, evidences of indebtedness and other obligations
in the name of the Corporation; and, unless the Board of Directors otherwise
determines, he or she shall, in the absence of the Chairman of the Board or if
there be no Chairman of the Board, preside at all meetings of the stockholders
and (should he or she be a director) of the Board of Directors; and he or she
shall have such other powers and duties as designated in accordance with these
bylaws and as from time to time may be assigned to him or her by the Board of
Directors.

Section 8.    Vice Presidents. In the absence of the Chief Executive Officer, or
in the event of his or her inability or refusal to act, a Vice President
designated by the Board of Directors shall perform the duties of the Chief
Executive Officer, and when so acting shall have all the powers of and be
subject to all the restrictions upon the Chief Executive Officer. In the absence
of a designation by the Board of Directors of a Vice President to perform the
duties of the Chief Executive Officer, or in the event of his or her absence or
inability or refusal to act, the Vice President who is present and who is senior
in terms of time as a Vice President of the Corporation shall so act. The Vice
Presidents shall perform such other duties and have such other powers as the
Board of Directors may from time to time prescribe.

Section 9.    Chief Financial Officer. The Chief Financial Officer, if any,
shall have responsibility for the custody and control of all the funds and
securities of the Corporation, and he or she shall have such other powers and
duties as designated in these bylaws and as from time to time may be assigned to
him or her by the Board of Directors. He or she shall perform all acts incident
to the position of Chief Financial Officer, subject to the control of the Chief
Executive

 

9



--------------------------------------------------------------------------------

Officer and the Board of Directors; and he or she shall, if required by the
Board of Directors, give such bond for the faithful discharge of his or her
duties in such form as the Board of Directors may require.

Section 10.    Assistant Chief Financial Officers. Each Assistant Chief
Financial Officer, if any, shall have the usual powers and duties pertaining to
his or her office, together with such other powers and duties as designated in
these bylaws and as from time to time may be assigned to him or her by the Chief
Executive Officer or the Board of Directors. The Assistant Chief Financial
Officers shall exercise the powers of the Chief Financial Officer during that
officer’s absence or inability or refusal to act.

Section 11.    Secretary. The Secretary shall keep the minutes of all meetings
of the Board of Directors, committees of directors and the stockholders, in
books provided for that purpose; he or she shall attend to the giving and
serving of all notices; he or she may in the name of the Corporation affix the
seal of the Corporation to all contracts of the Corporation and attest the
affixation of the seal of the Corporation thereto; he or she may sign with the
other appointed officers all certificates for shares of capital stock of the
Corporation; he or she shall have charge of the certificate books, transfer
books and stock ledgers, and such other books and papers as the Board of
Directors may direct, all of which shall at all reasonable times be open to
inspection of any director upon application at the office of the Corporation
during business hours; he or she shall have such other powers and duties as
designated in these bylaws and as from time to time may be assigned to him or
her by the Board of Directors or the Chief Executive Officer; and he or she
shall in general perform all acts incident to the office of Secretary, subject
to the control of the Chief Executive Officer and the Board of Directors.

Section 12.    Assistant Secretaries. Each Assistant Secretary, if any, shall
have the usual powers and duties pertaining to his or her office, together with
such other powers and duties as designated in these bylaws and as from time to
time may be assigned to him or her by the Chief Executive Officer or the Board
of Directors. The Assistant Secretaries shall exercise the powers of the
Secretary during that officer’s absence or inability or refusal to act.

Section 13.    Action with Respect to Securities of Other Corporations. Unless
otherwise directed by the Board of Directors, the Chief Executive Officer shall
have power to vote and otherwise act on behalf of the Corporation, in person or
by proxy, at any meeting of security holders of or with respect to any action of
security holders of any other corporation in which the Corporation may hold
securities and to otherwise exercise any and all rights and powers which this
Corporation may possess by reason of its ownership of securities in such other
corporation.

ARTICLE VI

INDEMNIFICATION OF DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS

Section 1.    Right to Indemnification. Each person who was or is made a party
or is threatened to be made a party to or is involved in any action, suit or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter a “proceeding”), by reason of the fact that he or she or a person
of whom he or she is the legal representative, is or was or has agreed to become
a director or officer of the Corporation or is or was serving or has agreed to
serve at the

 

10



--------------------------------------------------------------------------------

request of the Corporation as a director, officer, employee or agent of another
corporation or of a partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether the basis of
such proceeding is alleged action in an official capacity as a director or
officer or in any other capacity while serving or having agreed to serve as a
director or officer, shall be indemnified and held harmless by the Corporation
to the fullest extent authorized by the DGCL, as the same exists or may
hereafter be amended, (but, in the case of any such amendment, only to the
extent that such amendment permits the Corporation to provide broader
indemnification rights than said law permitted the Corporation to provide prior
to such amendment) against all expense, liability and loss (including without
limitation, attorneys’ fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
such person in connection therewith and such indemnification shall continue as
to a person who has ceased to serve in the capacity which initially entitled
such person to indemnity hereunder and shall inure to the benefit of his or her
heirs, executors and administrators; provided, however, that the Corporation
shall indemnify any such person seeking indemnification in connection with a
proceeding (or part thereof), other than a proceeding (or part thereof) brought
under Section 3 of this Article VI, initiated by such person or his or her
heirs, executors and administrators only if such proceeding (or part thereof)
was authorized by the Board of Directors. The right to indemnification conferred
in this Article VI shall be a contract right and shall include the right to be
paid by the Corporation the expenses incurred in defending any such proceeding
in advance of its final disposition; provided, however, that, if the DGCL
requires, the payment of such expenses incurred by a current, former or proposed
director or officer in his or her capacity as a director or officer or proposed
director or officer (and not in any other capacity in which service was or is or
has been agreed to be rendered by such person while a director or officer,
including, without limitation, service to an employee benefit plan) in advance
of the final disposition of a proceeding, shall be made only upon delivery to
the Corporation of an undertaking, by or on behalf of such indemnified person,
to repay all amounts so advanced if it shall ultimately be determined that such
indemnified person is not entitled to be indemnified under this Section or
otherwise.

Section 2.    Indemnification of Employees and Agents. The Corporation may, by
action of its Board of Directors, provide indemnification to employees and
agents of the Corporation, individually or as a group, with the same scope and
effect as the indemnification of directors and officers provided for in this
Article VI.

Section 3.    Right of Claimant to Bring Suit. If a written claim received by
the Corporation from or on behalf of an indemnified party under this Article VI
is not paid in full by the Corporation within ninety days after such receipt,
the claimant may at any time thereafter bring suit against the Corporation to
recover the unpaid amount of the claim and, if successful in whole or in part,
the claimant shall be entitled to be paid also the expense of prosecuting such
claim. It shall be a defense to any such action (other than an action brought to
enforce a claim for expenses incurred in defending any proceeding in advance of
its final disposition where the required undertaking, if any is required, has
been tendered to the Corporation) that the claimant has not met the standards of
conduct which make it permissible under the DGCL for the Corporation to
indemnify the claimant for the amount claimed, but the burden of proving such
defense shall be on the Corporation. Neither the failure of the Corporation
(including its Board of Directors, independent legal counsel, or its
stockholders) to have made a determination prior to the commencement of such
action that indemnification of the claimant is proper in the

 

11



--------------------------------------------------------------------------------

circumstances because he or she has met the applicable standard of conduct set
forth in the DGCL, nor an actual determination by the Corporation (including its
Board of Directors, independent legal counsel, or its stockholders) that the
claimant has not met such applicable standard of conduct, shall be a defense to
the action or create a presumption that the claimant has not met the applicable
standard of conduct.

Section 4.    Nonexclusivity of Rights. The right to indemnification and the
advancement and payment of expenses conferred in this Article VI shall not be
exclusive of any other right which any person may have or hereafter acquire
under any law (common or statutory), provision of the Certificate of
Incorporation of the Corporation, bylaw, agreement, vote of stockholders or
disinterested directors or otherwise.

Section 5.    Insurance. The Corporation may maintain insurance, at its expense,
to protect itself and any person who is or was serving as a director, officer,
employee or agent of the Corporation or is or was serving at the request of the
Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise against any expense,
liability or loss, whether or not the Corporation would have the power to
indemnify such person against such expense, liability or loss under the DGCL.

Section 6.    Savings Clause. If this Article VI or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify and hold harmless each director and
officer of the Corporation (each, a “Covered Person”), as to costs, charges and
expenses (including attorneys’ fees), judgments, fines, and amounts paid in
settlement with respect to any action, suit or proceeding, whether civil,
criminal, administrative or investigative to the full extent permitted by any
applicable portion of this Article VI that shall not have been invalidated and
to the fullest extent permitted by applicable law. Any repeal or modification of
the foregoing provisions of this Article VI shall not adversely affect any right
or protection hereunder of any Covered Person in respect of any act or omission
occurring prior to the time of such repeal or modification.

Section 7.    Definitions. For purposes of this Article, reference to the
“Corporation” shall include, in addition to the Corporation, any constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger prior to (or, in the case of an entity specifically
designated in a resolution of the Board of Directors, after) the adoption hereof
and which, if its separate existence had continued, would have had the power and
authority to indemnify its directors, officers and employees or agents, so that
any person who is or was a director, officer, employee or agent of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, shall stand in the same
position under the provisions of this Article VI with respect to the resulting
or surviving corporation as he or she would have with respect to such
constituent corporation if its separate existence had continued.

 

12



--------------------------------------------------------------------------------

ARTICLE VII

CAPITAL STOCK

Section 1.    Certificates of Stock. Except as provided in this Section 1 of
Article VII, the certificates for shares of the capital stock of the Corporation
shall be in such form, not inconsistent with that required by law and the
Certificate of Incorporation, as shall be approved by the Board of Directors.
The Chairman of the Board (if any), Chief Executive Officer or a Vice President
shall cause to be issued to each stockholder one or more certificates, under the
seal of the Corporation or a facsimile thereof if the Board of Directors shall
have provided for such seal, and signed by the Chairman of the Board (if any),
Chief Executive Officer or a Vice President and the Secretary or an Assistant
Secretary or the Chief Financial Officer or an Assistant Chief Financial Officer
certifying the number of shares (and, if the stock of the Corporation shall be
divided into classes or series, the class and series of such shares) owned by
such stockholder in the Corporation; provided, however, that any of or all the
signatures on the certificate may be facsimile. The stock record books and the
blank stock certificate books shall be kept by the Secretary, or at the office
of such transfer agent or transfer agents as the Board of Directors may from
time to time by resolution determine. In case any officer, transfer agent or
registrar who shall have signed or whose facsimile signature or signatures shall
have been placed upon any such certificate or certificates shall have ceased to
be such officer, transfer agent or registrar before such certificate is issued
by the Corporation, such certificate may nevertheless be issued by the
Corporation with the same effect as if such person were such officer, transfer
agent or registrar at the date of issue. The stock certificates shall be
consecutively numbered and shall be entered in the books of the Corporation as
they are issued and shall exhibit the holder’s name and number of shares. The
Board of Directors may deem that any outstanding shares of the Corporation will
be uncertificated and registered in such form on the stock books of the
Corporation.

Section 2.    Transfer of Shares. Subject to the provisions of the Certificate
of Incorporation and any other applicable agreements regarding the transfer of
stock, the shares of stock of the Corporation shall be transferable only on the
books of the Corporation by the holders thereof in person or by their duly
authorized attorneys or legal representatives upon surrender and cancellation of
certificates for a like number of shares. Subject to the provisions of the
Certificate of Incorporation and any other applicable agreements regarding the
transfer of stock, upon surrender to the Corporation or a transfer agent of the
Corporation of a certificate for shares duly endorsed or accompanied by proper
evidence of succession, assignment or authority to transfer, it shall be the
duty of the Corporation to issue a new certificate to the person entitled
thereto, cancel the old certificate and record the transaction upon its books.

Section 3.    Ownership of Shares. The Corporation shall be entitled to treat
the holder of record of any share or shares of capital stock of the Corporation
as the holder in fact thereof and, accordingly, shall not be bound to recognize
any equitable or other claim to or interest in such share or shares on the part
of any other person, whether or not it shall have express or other notice
thereof, except as otherwise provided by the laws of the State of Delaware.

Section 4.    Regulations Regarding Certificates. The Board of Directors shall
have the power and authority to make all such rules and regulations as they may
deem expedient concerning the issue, transfer and registration or the
replacement of certificates for shares of capital stock of the Corporation.

 

13



--------------------------------------------------------------------------------

Section 5.    Lost or Destroyed Certificates. The Board of Directors may
determine the conditions upon which a new certificate of stock may be issued in
place of a certificate which is alleged to have been lost, stolen or destroyed;
and may, in their discretion, require the owner of such certificate or his or
her legal representative to give bond, with sufficient surety, to indemnify the
Corporation and each transfer agent and registrar against any and all losses or
claims which may arise by reason of the issue of a new certificate in the place
of the one so lost, stolen or destroyed.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

Section 1.    Fiscal Year. The fiscal year of the Corporation shall be such as
established from time to time by the Board of Directors.

Section 2.    Corporate Seal. The Board of Directors may provide a suitable
seal, containing the name of the Corporation. The Secretary shall have charge of
the seal (if any). If and when so directed by the Board of Directors or a
committee thereof, duplicates of the seal may be kept and used by the Chief
Financial Officer or by the Assistant Secretary or Assistant Chief Financial
Officer.

Section 3.    Notice and Waiver of Notice. Whenever any notice is required to be
given by law, the Certificate of Incorporation or under the provisions of these
bylaws, said notice shall be deemed to be sufficient if given by electronic
transmission or by deposit of the same in a post office box in a sealed prepaid
wrapper addressed to the person entitled thereto at his or her post office
address, as it appears on the records of the Corporation, and such notice shall
be deemed to have been given on the day of such transmission or mailing, as the
case may be.

Whenever notice is required to be given by law, the Certificate of Incorporation
or under any of the provisions of these bylaws, a written waiver thereof, signed
by the person entitled to notice, or a waiver by electronic transmission by the
person entitled to notice, whether before or after the time stated therein,
shall be deemed equivalent to notice. Attendance of a person at a meeting shall
constitute a waiver of notice of such meeting, except when the person attends a
meeting for the express purpose of objecting, at the beginning of the meeting,
to the transaction of any business on the grounds that the meeting is not
lawfully called or convened. Neither the business to be transacted at, nor the
purpose of, any regular or special meeting of the stockholders, directors, or
members of a committee of directors need be specified in any written waiver of
notice unless so required by the Certificate of Incorporation or these bylaws.

Section 4.    Resignations. Any director, member of a committee or officer may
resign at any time. Such resignation shall be made in writing or by electronic
transmission and shall take effect at the time specified therein, or if no time
be specified, at the time of its receipt by the Chief Executive Officer or
Secretary. The acceptance of a resignation shall not be necessary to make it
effective, unless expressly so provided in the resignation.

Section 5.    Facsimile Signatures. In addition to the provisions for the use of
facsimile signatures elsewhere specifically authorized in these bylaws,
facsimile signatures of any officer or officers of the Corporation may be used
whenever and as authorized by the Board of Directors.

 

14



--------------------------------------------------------------------------------

Section 6.    Reliance upon Books, Reports and Records. Each director and each
member of any committee designated by the Board of Directors shall, in the
performance of his or her duties, be fully protected in relying in good faith
upon the books of account or reports made to the Corporation by any of its
officers, or by an independent certified public accountant, or by an appraiser
selected with reasonable care by the Board of Directors or by any such
committee, or in relying in good faith upon other records of the Corporation.

Section 7.    Form of Records. Any records maintained by the Corporation in the
regular course of its business, including its stock ledger, books of account,
and minute books, may be kept on, or by means of, or be in the form of, any
information storage device or method, provided that the records so kept can be
converted into clearly legible paper form within a reasonable time.

ARTICLE IX

AMENDMENTS

Section 1.    Amendments. If provided in the Certificate of Incorporation of the
Corporation, the Board of Directors shall have the power to adopt, amend and
repeal from time to time bylaws of the Corporation, subject to the right of the
stockholders entitled to vote with respect thereto to amend or repeal such
bylaws as adopted or amended by the Board of Directors.

 

15